Exhibit 10.1

AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY


THIS AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY (the “Agreement”), is made
and entered into as of the 28th day of July, 2015 (the “Effective Date”), by and
between HAWAII FUNDING LLC, a Delaware limited liability company (the “Seller”),
DIAMOND RESORTS KONA DEVELOPMENT, LLC, a Delaware limited liability company (the
“Buyer”), and DIAMOND RESORTS INTERNATIONAL, INC., a Delaware corporation (the
“Co-Acquirer”).


BACKGROUND TO THE AGREEMENT: Seller is the contract purchaser from the fee
simple owner, SunStone Kona LLC (the “Owner”), of land in Hawaii County, State
of Hawaii more particularly described on Exhibit A attached hereto and made a
part hereof by this reference (the “Property”), on which the Seller contemplates
constructing approximately sixteen (16) multi-unit condominium buildings,
including a reception center, containing a total of one hundred forty-four (144)
residential units therein. Seller intends to have the property developed into
the separate condominium buildings containing the one hundred forty-four (144)
residential units and a reception center, including an entry feature and a pool
amenity. The residential condominium units will be designed and constructed for
timeshare use.


Buyer, markets, and sells resort timeshare interests, and other vacation
ownership products. Buyer desires to purchase the Property including all one
hundred forty-four (144) residential condominium units (and all related
amenities with respect thereto) for timeshare use when constructed by Seller on
the Property as provided herein.


AGREEMENT:


In consideration of the mutual agreements contained in this Agreement and the
sum of Ten and No/100 Dollars ($10.00) in hand paid by Buyer to Seller and for
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby expressly acknowledged by the parties, subject to Section 5
hereof, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Project, in multiple closings as set forth in this Agreement,
subject to the following terms and conditions:


1.Definitions.     As used herein, the following terms shall have definitions as
follows:


Applicable Law means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any governmental authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.


Architect means, subject to Section 3.11 hereof, the architect or replacement
architect (as the case may be) selected by Seller to prepare the Final Plans and
to act as the project architect for the construction of the Project.



1

--------------------------------------------------------------------------------



Assigned Warranties has the meaning ascribed to it in Section 13.4 of this
Agreement.


Assignment and Assumption of Condominium Management Agreement has the meaning
ascribed to it in Section 8.3.2 of this Agreement.
Building means a residential building containing Units.


Business Day means a day other than a day which is a Saturday or Sunday or a day
on which banks are closed in Kona, Hawaii; New York City or Orlando, Florida.


Buyer Indemnified Parties has the meaning ascribed to it in Section 18.1 of this
Agreement.


Buyer’s Approval/Disapproval Notice has the meaning ascribed to it in Section
3.2.2 of this Agreement.


Buyer’s Damages has the meaning ascribed to it in Section 12 of this Agreement.


Buyer’s Predevelopment Costs has the meaning ascribed to it in Section 3.12 of
this Agreement.


Buyer Required Changes has the meaning ascribed to it in Section 3.2.2 of this
Agreement.


Closing has the meaning ascribed to it in Section 12 of this Agreement.


Closing Date has the meaning ascribed to it in Section 12 of this Agreement.


Commence Construction means the undertaking of any on-site or off-site work
related to completion of the Project, including, without limitation, any
mobilization of materials, equipment or manpower, grubbing, clearing,
excavation, demolition, environmental remediation, mitigation or clean-up, or
any other site preparation work, or construction of any Improvement.


Competing Offer has the meaning ascribed to it in Section 5 of this Agreement


Condominium means a condominium as defined in the Condominium Act.


Condominium Act means Chapter 514-B, Hawaii Revised Statutes, or any successor
statute thereto, and all regulations thereunder.


Condominium Association means the unit owners’ association created and governed
by the Condominium Documents.


Condominium Documents means all of the documents validly establishing a
Condominium for the Project under Hawaii law.



2





--------------------------------------------------------------------------------



Condominium Management Agreement has the meaning ascribed to it in Section 8.3.1
of this Agreement.
Condominium Manager has the meaning ascribed to it in Section 8.3.1 of this
Agreement.


Construction Contract means, subject to Section 3.11 hereof, the guaranteed
maximum price construction contract to be entered into between Seller and
General Contractor for the construction of the Project, as amended from time to
time.


Construction Milestones has the meaning ascribed to it in Section 3.3.2 of this
Agreement.


Contractor has the meaning ascribed to it in Section 13.4 of this Agreement.


Deed means a warranty deed that conveys marketable fee title, clear of all
liens, easements, restrictions and encumbrances whatsoever, except the Permitted
Exceptions in the form acceptable to Buyer and Seller.


DD Documents means design drawings and documents for the Project which are
consistent with the definition of “design development documents,” as such term
has been adopted by the American Institute of Architects (AIA), and which
contain sufficient specificity to allow the Contractor to produce an updated and
accurate development budget for the Project, which design drawings and documents
shall include, without limitation, (i) diagrammatic layouts of building systems
required to describe the size and character of the Project as to architectural,
structural, mechanical and electrical systems, and (ii) outline specifications
that identify major materials and systems and establish in general their quality
levels, including any applicable warranties.


DD Comments has the meaning ascribed to it in Section 3.2.1 of this Agreement.


Due Diligence Materials has the meaning ascribed to it in Section 4 of this
Agreement.


Eligibility Requirements means, with respect to any Person, that such Person has
total assets (in name or under management or advisement) in excess of
$100,000,000.
Engineer means, subject to Section 3.11 hereof, the project engineer (or
replacement project engineer) for the Project.


Environmental Law means any Applicable Law regarding health, safety, radioactive
materials, or the environment, including, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601,
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.;
the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the Occupational,
Safety and Health Act, 29 U.S.C. § 651, et seq., the Clean Air Act, 42 U.S.C. §
7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et
seq., the Safe Drinking Water Act, 42 U.S.C. § 3001, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq., the Emergency Planning
and Community Right to Know Act, 42 U.S.C. § 11001, et seq., the Endangered
Species Act of 1973, 16 U.S.C. § 1531 et seq., the Federal

3





--------------------------------------------------------------------------------



Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq. and other
comparable federal, state or local laws, each as amended, and all rules,
regulations and guidance documents promulgated pursuant thereto or published
thereunder.


Escrow Agent means Title Guaranty Escrow Services, Inc., a Hawaii corporation,
or such other person or entity as the parties may designate in writing during
the term of this Agreement.


Escrow Instructions has the meaning ascribed to it in Section 12 of this
Agreement.


Feasibility Period has the meaning ascribed to it in Section 4 of this
Agreement.


Fee has the meaning ascribed to it in Section 6 of this Agreement


Final Assignment of Declarant’s Rights has the meaning ascribed to it in Section
13.20 of this Agreement.


Final Construction Schedule has the meaning ascribed to it in Section 3.5 of
this Agreement.


Final Plans means the final version of the construction documents containing the
plans and specifications for the Project, including any applicable warranties,
and, upon delivery of Seller’s Approval Notice, certified in favor of Buyer and
Seller and sealed by the Architect.


Force Majeure means an event arising from or on account of an act of God or
natural disaster or such other similar circumstances beyond Seller’s or Buyer’s,
as applicable, reasonable control and expectation which materially and adversely
impacts the ability of such party to perform its obligations under this
Agreement despite such party’s reasonable diligent efforts including, but not
limited to: (i) earthquake, storm, hurricane, tornado, tsunami, tidal wave,
flood, fire, casualty, or other acts of God; (ii) acts of war or act by an enemy
or other hostile governmental action; (iii) acts of terror; insurrection,
rebellion or riots; (iv) general labor strikes not solely involving the Project;
and (v) any other material event that is beyond the reasonable control of a
party and not due to the actions, omissions or fault of such party. In no event
shall the provisions of this paragraph include situations whereby such party’s
performance is delayed or prevented due to its or its agents’, representatives’,
contractors’ or consultants’ financial condition or due to a change in global,
national, local or other economic conditions. Any reference to Force Majeure in
this Agreement shall be subject to the terms of Section 24.15 of this Agreement.


Front Desk Unit means that certain front desk located within the Reception
Center that shall constitute a separate private commercial unit within the
Condominium, together with the exclusive right to use, occupy and enjoy all
limited common elements appurtenant thereto as further described in the
Condominium Documents.


General Contractor means, subject to Section 3.11 hereof, the contractor or
replacement contractor (as the case may be) selected by Seller to act as the
general contractor, enter into the Construction Contract and to construct the
Project.



4





--------------------------------------------------------------------------------



Hazardous Materials means each and every element, compound, chemical mixture,
contaminant, pollutant, material, waste or other substance which is defined,
determined or identified as hazardous or toxic under Environmental Laws or the
Release of which is regulated under Environmental Laws. Without limiting the
generality of the foregoing, the term “Hazardous Materials” will include: crude
oil, used oil, petroleum and petroleum products or any fraction thereof;
radioactive materials including source, by-product or special nuclear materials;
asbestos or asbestos-containing materials (whether or not friable); lead paint;
polychlorinated biphenyls, urea formaldehyde in any of its forms; radon; mold;
and any substance defined as “hazardous substances,” “extremely hazardous
substances,” “hazardous waste,” “hazardous materials,” “chemical substance or
mixture,” “solid waste,” “hazardous chemicals,” “toxic substances,” “hazardous
air pollutants,” “pollutants,” contaminants,” or “toxic chemicals” under any of
Environmental Law.


Holdback Account has the meaning ascribed to it in Section 12 of this Agreement.


Holdback Amount has the meaning ascribed to it in Section 12 of this Agreement.


Holdback Escrow Agreement has the meaning ascribed to it in Section 12 of this
Agreement.


Improvements means all the improvements to be located on the Property, including
the Buildings and the Recreation Facilities, as more fully described in the
Final Plans referenced in Section 3 below.


Initial Closing has the meaning ascribed to it in Section 12 of this Agreement.


Institutional Lender means one or more of the following:
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under Securities Act of 1933, as amended,
or an institutional “accredited investor” within the meaning of Regulation D
under Securities Act of 1933, as amended, provided that any such Person referred
to in this clause (B) satisfies the Eligibility Requirements; or
(C)    an institution substantially similar to any of the foregoing entities
described in clauses (A) or (B) that satisfies the Eligibility Requirements.


Key Construction Documents means (i) the Construction Contract, (ii) the
contract(s) with the Architect, (iii) the contract(s) with the Engineer, (iv)
any document or instrument entered into or obtained by Seller evidencing or
granting the Permitting Requirements, (v) any other contract, subcontract or
other agreement (or series of related contracts, subcontracts or agreements)
entered into by Seller relating to the design, planning, engineering,
construction or development of the

5





--------------------------------------------------------------------------------



Project with expected payments in excess of Five Hundred Thousand and No/100
Dollars ($500,000.00), and (vi) any amendment or modification to, or termination
of, any of the foregoing.


License Agreement has the meaning ascribed to it in Section 2 of this Agreement.


License Fee has the meaning ascribed to it in Section 2 of this Agreement


Nonmaterial Modifications means modifications to the Final Plans which (i) do
not result in any material reduction (whether in quality or quantity) of Project
amenities or any material change in Project appearance, (ii) do not materially
reduce or increase specifications or performance standards (or change any
specified model or brand) of any equipment system or other item to be
incorporated in the Property, and (iii) in general, do not cause a material
change in the overall quality, useful life, design or marketability of the
Project, or the structural integrity or safety thereof.


Occupants means all persons who are in occupancy of a Unit, including VOI Units,
at the Project, including Unit owners, participants of any exchange program,
purchasers and potential purchasers of timeshare related products from Buyer,
exchangers, renters, guests, tenants, licensees and invitees and their
respective family members in residence in a Unit.


Owner shall have meaning ascribed to it in the recitals above.


Partial Assignment of Declarant’s Rights has the meaning ascribed to it in
Section 13.16 of this Agreement.


Permitted Exceptions means (i) all matters set forth on the Title Commitment,
unless Buyer notifies Seller of an objection as to any such matter which is not
timely cured by Seller pursuant to Section 10 hereof, (ii) all matters which are
deemed to be Permitted Exceptions pursuant to Section 10 hereof, (iii) any and
all Condominium Documents and (iv) any and all Timeshare Documents; provided,
however, that in no event shall monetary liens or encumbrances or real property
taxes due and payable be or be deemed to be Permitted Exceptions. A list of
Permitted Exceptions shall be agreed upon by the parties prior to the expiration
of the Feasibility Period.


Permitting Requirements means all required permitting necessary to complete the
Project consistent with the terms of this Agreement, including, without
limitation, the permitting listed on Exhibit B attached hereto.


Person means an individual, partnership, joint venture, corporation, limited
liability company, real estate investment trust, any other form of business
association or organization, and/or any government or governmental authority.


Project means the Property and the Improvements, consisting of the Buildings,
the Units, the Recreation Facilities and all of the other improvements made or
to be built on the Property. The Project shall be constructed and developed in
compliance with the Final Plans and all Applicable Law, including all applicable
building codes, permitting requirements, the Condominium Act,

6





--------------------------------------------------------------------------------



zoning laws, all Public Accommodations Laws and all other state, county and/or
municipal laws, codes and ordinances applicable in Hawaii County, Hawaii.


Property shall have meaning ascribed to it in the recitals above.


Public Accommodations Laws means all Applicable Laws of all duly constituted
authorities relating to access by disabled persons, including, without
limitation, the Americans with Disabilities Act of 1990 (the “ADA”), 42 U.S.C.
§§ 12181-12183, 12186(b)-12189, the ADA Accessibility Guidelines promulgated by
the Architectural and Transportation Barriers Compliance Board, the public
accommodations title of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000a et.
seq., the Architectural Barriers Act of 1968, 42, U.S.C. 4151 et seq., as
amended, Title V of the Rehabilitation Act of 1973, 29 U.S.C. §§ 790 et seq.,
the Minimum Guidelines and Requirements for Accessible Design, 36 C.F.R. Part
1190, and the Uniform Federal Accessibility Standards, as the same are in effect
on the Effective Date, and may be hereafter modified, amended or supplemented.


Purchase Price means Six Hundred Twenty-Nine Thousand Three Hundred Sixty-One
and 11/100 Dollars ($629,361.11) per residential timeshare Unit (144 Units
total), subject to adjustment as provided in this Agreement.


Reception Center means the reception center building to be constructed in
accordance with the Final Plans, which will contain a fitness center, restrooms
and other guest services facilities which shall constitute common elements of
the Condominium as described in the Condominium Documents. The Reception Center
shall also contain the Front Desk Unit and certain concierge and/or back-office
facilities space that shall constitute limited common elements appurtenant to
the Front Desk Unit as further described in the Condominium Documents.


Recreation Facilities means all common areas, roads, parking, amenities and
other common support and recreation facilities now or hereafter serving the
Project, including an entry feature, resort style pool, whirlpool spa, the
Reception Center, lanais, enhanced amenities (if any) and roadways which will
provide access, utility and other services and constitute the recreational
amenities for the Project which shall constitute common elements of the
Condominium as further described in the Condominium Documents, except for the
Front Desk Unit located within the Reception Center which shall constitute a
private commercial unit within the Condominium.


Release shall mean the discharge, disposal, deposit, injection, dumping,
spilling, leaking, leaching, placing, presence, pumping, pouring, emitting,
emptying, escaping, or other release of any Hazardous Material.


ROFR has the meaning ascribed to it in Section 5 of this Agreement


Seller’s Approval Notice has the meaning ascribed to it in Section 3.2.2 of this
Agreement.


Seller’s Indemnified Parties has the meaning ascribed to it in Section 18.2 of
this Agreement.



7





--------------------------------------------------------------------------------



Sub-Management Agreement has the meaning ascribed to it in Section 8.3.3 of this
Agreement.


SunStone Kona PSA has the meaning ascribed to it in Section 4.1 of this
Agreement.


Survey means, collectively, the preliminary ALTA survey and the “as built”
surveys described in Section 10.2 of this Agreement.


Survey Exceptions has the meaning ascribed to it in Section 10.2 of this
Agreement.


Third Party Purchaser has the meaning ascribed to it in Section 5 of this
Agreement


Timeshare Act means Chapter 514E, Hawaii Revised Statutes, or any successor
statute thereto, and all regulations thereunder.


Timeshare Association means the unit owners’ association created and governed by
the Timeshare Documents.


Timeshare Documents means all of the documents validly establishing a Timeshare
Plan for the Project under Hawaii law.


Timeshare Management Agreement has the meaning ascribed to it in Section 8.3.2
of this Agreement.


Timeshare Plan means a time share use plan as defined in the Timeshare Act.


Timeshare Plan Manager has the meaning ascribed to it in Section 8.3.2 of this
Agreement.


Timely Manner means, as applicable and except as otherwise provided in this
Agreement, for items under this Agreement requiring Buyer’s approval, such
approval or disapproval shall be given within ten (10) Business Days of written
notice from Seller to Buyer requesting such approval; provided that, if, after
the expiration of the Feasibility Period, Seller requests Buyer’s approval with
respect to any amendment or modification of a document, agreement or other
instrument previously approved by Buyer (in accordance with the aforementioned
ten (10) Business Day approval period or such other approval period provided in
this Agreement), Buyer’s approval or disapproval of such amendment or
modification shall be given within five (5) Business Days of Seller’s written
request therefor; provided further, that if Buyer does not timely provide its
approval or disapproval of any item during such periods, then any such item
shall be deemed approved so long as such request for approval or disapproval
conspicuously states: THIS IS A REQUEST FOR APPROVAL FROM HAWAII FUNDING LLC
PURSUANT TO THE AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY DATED ____, 2015
– YOUR FAILURE TO RESPOND TO THIS NOTICE WITHIN [__] BUSINESS DAYS SHALL BE
DEEMED TO BE YOUR APPROVAL OF THE MATTERS SET FORTH HEREIN.



8





--------------------------------------------------------------------------------



Title Agent means Title Guaranty of Hawaii, Inc., a Hawaii corporation, as agent
for the Title Company.


Title Commitment has the meaning ascribed to it in Section 10.1 of this
Agreement.
    
Title Company means First American Title Insurance Company.


Title Policy has the meaning ascribed to it in Section 10.1 of this Agreement.


Title Review Period shall mean the period commencing on the date that Seller or
the Title Agent have delivered to Buyer the initial Title Commitment and ending
sixty (60) days after such date.


Title Update has the meaning ascribed to it in Section 10.1 of this Agreement.
    
Unit means a physical or spatial portion of a Building designated for separate
ownership or occupancy, the boundaries of which are described in the Condominium
Documents, together with the undivided interest in the common elements
appurtenant to such Unit, including without limitation the VOI Units and the
Front Desk Unit.


Vacation Ownership Interest, or VOI, means a time share interest as defined by
the Timeshare Act, which may include a fractional undivided tenant in common
interest in a VOI Unit or a group of VOI Units, a nondeeded beneficial interest
in a trust or any other form of timeshare ownership created pursuant to the
Timeshare Plan as described in the Timeshare Documents.


Vacation Ownership Interest Unit, or VOI Unit, means a Unit in which Vacation
Ownership Interests have been created or submitted to a Timeshare Plan pursuant
to the Timeshare Documents. The VOI Units include all appurtenances to such
units, as more fully described in the Timeshare Documents and the Condominium
Documents, together with rights to use the common areas and the Recreation
Facilities for the Project.
    
2.Purchase and Sale. Subject to and in accordance with the terms and provisions
of this Agreement, including, without limitation, the rights and obligations set
forth in Section 5 of this Agreement, Seller hereby agrees to sell to Buyer and
Buyer hereby agrees to purchase all of the Units within the Project from Seller
for the Purchase Price, including, without limitation, the undivided interests
in the common areas appurtenant to the Units as described in the Condominium
Documents, and any applicable easements, including easements for utilities and
ingress and egress for the Project. Buyer and Seller also acknowledge that,
subject to Section 5 hereof, unless Buyer is in default of any term, condition
or covenant contained in this Agreement beyond any applicable notice and cure
period set forth herein, (a) Buyer shall retain and have the exclusive right to
market and sell Vacation Ownership Interests and related products and services
in the Project, and Seller shall retain no rights with respect thereto, and (b)
Buyer shall have an exclusive license to the Front Desk Unit and all limited
common elements appurtenant thereto and to certain other portions of the common
elements as the parties shall agree (e.g., location of signage) to conduct
tours, check-in activities, association management, guest services and other
marketing and sales activities of the

9





--------------------------------------------------------------------------------



Timeshare Plan at the Project, pursuant to a license agreement to be agreed upon
by the parties during the Feasibility Period (the “License Agreement”) and to be
entered into between the parties at the Initial Closing. The License Agreement
shall be cross-defaulted with this Agreement, so that the occurrence and
continuance (beyond any applicable cure or grace period) of an event of default
by Buyer under this Agreement shall constitute a default under both agreements.
Following the occurrence and continuance of any such event of default, Seller
shall have the right to terminate the License Agreement pursuant to the
provisions thereof. In the event that the License Agreement is cancelled or
terminated, Buyer or its designee shall retain and shall be granted with the
vested rights, subject to Buyer or its designee paying to Seller or its designee
Buyer’s pro rata share of all taxes, costs and expenses associated with the
Front Desk Unit (including, without limitation, any assessments levied by the
Condominium Association on the Front Desk Unit), pursuant to the terms of the
Condominium Documents to (i) access and utilize the Front Desk Unit for check-in
services for its guests, occupants and owners of the VOI Units; and (ii) conduct
tours, check-in activities, association management, guest services and other
marketing and sales activities of the Timeshare Plan in the Units Buyer has
acquired. Seller shall deliver the specific Timeshare Plan check-in materials to
Buyer’s guests, occupants and owners of the VOI Units in the form and manner as
Buyer shall require and supply to Seller or its agent at Buyer’s sole expense.
At the Initial Closing, in consideration for the rights granted to Buyer under
the License Agreement, Buyer shall pay Seller a nonrefundable $4,000,000 fee
(the “License Fee”).


2.1    Sprinkler Purchase Price Adjustment. The parties acknowledge and agree
that the Purchase Price currently does not account for costs associated with a
sprinkler system for the Buildings requested by Buyer. During the Feasibility
Period, Seller will propose an adjustment to the Purchase Price due to such
sprinkler system (“Sprinkler Purchase Price Adjustment”), and Buyer will, in its
reasonable discretion and in a Timely Manner, approve or disapprove such
Sprinkler Purchase Price Adjustment; provided, however, that (i) upon request,
Seller will provide reasonable back-up documentation to support such Sprinkler
Purchase Price Adjustment, and (ii) it shall be unreasonable for Buyer to
disapprove the Sprinkler Purchase Price Adjustment solely because the Sprinkler
Purchase Price Adjustment includes markups for the Contractor and Seller in
amounts not to exceed 15% and 20%, respectively, of the costs associated with a
sprinkler system for the Buildings; provided, that the up to 15% markup for the
Contractor shall include both the Contractor’s fees and general conditions. Upon
Buyer’s approval of a Sprinkler Purchase Price Adjustment, the sprinkler system
shall be added to the scope of the Project as described on Exhibit C of this
Agreement.


3.Seller’s Development and Construction.
    
3.1    Description of Improvements. Seller shall design and construct the entire
Project as a single timeshare Condominium development. Each Building will
contain varying square feet of gross usable area for the Units; provided,
however, the Project shall contain the Units and amenities as set forth on
Exhibit C. The Improvements will include no less than the number of parking
spaces on the Property required by Applicable Law. Notwithstanding the
foregoing, the Improvements, including exterior and interior design of the
Buildings, the materials to be used, all fits and finishes, including, but not
limited to, floor tile, carpeting, and all major appliances, the internal
configuration of the Units, and the location and design of the parking
structures and other

10





--------------------------------------------------------------------------------



common elements, and all other related common areas shall be constructed by
Seller in accordance with the Final Plans. Notwithstanding anything in this
Agreement to the contrary, Buyer shall be solely responsible for the items
listed on Exhibit D (the “Furnishings”) and Seller shall have no obligation to
provide any of the Furnishings or any other personal property for the
Improvements other than those items that are identified in the Final Plans.


3.2    Buyer’s Approval Rights of Final Plans.


3.2.1    During the Feasibility Period, Seller shall prepare and deliver to
Buyer the DD Documents for the Project substantially in accordance with the
specifications described on Exhibit C to this Agreement. Prior to Seller’s
submission of the DD Documents to Buyer, Seller shall, not less frequently than
monthly (and during reasonable business hours), make its representatives
available to Buyer via teleconference in order to provide Buyer with updates as
to the status of Seller’s preparation of the DD Documents, and the approximate,
anticipated timing for delivery thereof to Buyer. Within twenty (20) Business
Days after the DD Documents are submitted to Buyer, Buyer shall provide written
comments (the “DD Comments”) to Seller describing specific changes to be
incorporated into the proposed Final Plans for the Project, and each of Buyer
and Seller shall promptly thereafter make their representatives available for a
meeting in person or via teleconference to discuss such DD Comments with the
Architect. If either (i) such DD Comments are not provided to Seller during such
twenty (20) Business Day period, (ii) such DD Comments materially alter the
scope of the Project as described on Exhibit C to this Agreement, or (iii) such
DD Comments result in a material net increase in the estimated, overall costs to
complete the Project, Seller notifies Buyer that the DD Comments result in a
material net increase in the estimated, overall costs to complete the Project
and five (5) Business Days expire following such notice from Seller during which
period Seller shall make available its representatives to Buyer at reasonable
times to discuss the cost increases, then Seller, in Seller’s sole and absolute
discretion, may terminate this Agreement. If (x) such DD Comments are provided
to Seller during such twenty (20) Business Day period, (y) such DD Comments do
not materially alter the scope of the Project described on Exhibit C to this
Agreement, and (z) either such DD Comments do not result in a material net
increase in the estimated, overall costs to complete the Project or Seller
elects not to terminate this Agreement following the five (5) Business Day
period required by this Section 3.2.1 following any notice to Seller that the DD
Comments result in a material net increase in the estimated, overall costs to
complete the Project, then Seller shall cause the Architect to prepare the Final
Plans substantially in accordance with the DD Documents as modified by the DD
Comments.


3.2.2    Following Seller’s receipt of the DD Comments, Seller shall, not less
frequently than biweekly (and during reasonable business hours), make its
representatives available to Buyer via teleconference in order to provide Buyer
with updates as to the status of Seller’s preparation of the DD Documents, and
the approximate, anticipated timing for delivery thereof to Buyer. Within ten
(10) Business Days after the proposed Final Plans and a description of any
inconsistencies or deviations between the proposed Final Plans and the DD
Documents (as modified by the DD Comments), are submitted to Buyer, Buyer shall
either approve or disapprove the proposed Final Plans by notice in writing to
Seller (the “Buyer’s Approval/Disapproval Notice”); provided, however, that if
the proposed Final Plans are disapproved by Buyer, then Buyer shall specify, in
the Buyer’s Approval/Disapproval Notice, the reasons for its disapproval and the
required

11





--------------------------------------------------------------------------------



modifications to make the proposed Final Plans acceptable to Buyer (“Buyer
Required Changes”), which Buyer Required Changes shall not be inconsistent with
the DD Documents as modified by the DD Comments. If either (i) the Buyer’s
Approval/Disapproval Notice is not provided to Seller during such ten (10)
Business Day period, (ii) such Buyer Required Changes are inconsistent with the
DD Documents as modified by the DD Comments, or (iii) such Buyer Required
Changes result in a material net increase in the estimated, overall costs to
complete the Project, Seller notifies Buyer that the Buyer Required Changes
result in a material net increase in the estimated, overall costs to complete
the Project and five (5) Business Days expire following such notice from Seller
during which period Seller shall make available its representatives to Buyer at
reasonable times to discuss the cost increases, then Seller, in Seller’s sole
and absolute discretion, may terminate this Agreement. If (a) the proposed Final
Plans are disapproved by Buyer through the timely delivery of a Buyer’s
Approval/Disapproval Notice, (b) the Buyer Required Changes are not inconsistent
with the DD Documents as modified by the DD Comments, and (c) either such Buyer
Required Changes do not result in a material net increase in the estimated,
overall costs to complete the Project or Seller elects not to terminate this
Agreement following the five (5) Business Day period required by this Section
3.2.2 following any notice to Seller that the Buyer Required Changes result in a
material net increase in the estimated, overall costs to complete the Project,
then Seller shall cause the Architect to modify the proposed Final Plans, which
shall be re-submitted to Buyer, together with a description of any
inconsistencies or deviations between the modified proposed Final Plans and the
DD Documents (as modified by the DD Comments), for Buyer’s approval as provided
in this Section 3.2.2. If Buyer approves the Final Plans through delivery of an
Approval/Disapproval Notice, then, unless Seller chooses to terminate this
Agreement pursuant to Section 4.2, Seller shall deliver written notice to Buyer
of its approval of the Final Plans (the “Seller’s Approval Notice”). Upon
delivery of the Seller’s Approval Notice, the Final Plans shall be certified and
sealed by the Architect in favor of Buyer and Seller, and the Final Plans shall
be attached hereto as Exhibit E by an amendment to this Agreement executed by
the parties. At any time after Seller’s delivery of Seller’s Approval Notice,
(x) Seller shall be permitted to make Nonmaterial Modifications to the Final
Plans in Seller’s sole and absolute discretion, and (y) Seller shall be
permitted to make any other modifications to the Final Plans subject to the
prior written approval of Buyer, which approval shall be given or withheld in
Buyer’s sole and absolute discretion in a Timely Manner.


3.2.3    Notwithstanding anything in this Agreement to the contrary, in the
event (a) Seller does not deliver Seller’s Approval Notice prior to the end of
the Feasibility Period and either party elects to terminate this Agreement in
accordance with Section 4.2 or (b) Seller elects to terminate this Agreement in
accordance with Section 4.3, then, within five (5) Business Days after any such
termination, Buyer may elect, in its sole and absolute discretion, to assume the
SunStone Kona PSA by providing written notice to Seller of such election and
paying to Seller an amount (the “Expense Reimbursement Amount”) equal to the
positive difference, if any, between (i) the amount of all third-party costs and
expenses incurred by Seller with respect to the Property and (i.e., minus) (ii)
the amount of the Fee paid through such date.  Upon such election by Buyer and,
if applicable, payment to Seller of the Expense Reimbursement Amount, Seller
shall deliver to Buyer an executed assignment of the SunStone Kona PSA, as well
as assignments of all work product relating to the permitting, design,
development and construction of the Project. The provisions of this Section
3.2.3 shall expressly survive the termination of this Agreement.



12





--------------------------------------------------------------------------------



3.3    Responsibility for Design and Construction.


3.3.1    All design and construction of the Improvements shall be done in a good
and workmanlike manner and in compliance, at the time of completion, with all
Applicable Laws, including, without limitation, all building, life safety and
health care codes and all Public Accommodations Laws, and in accordance with the
Final Plans. Any provision contained in this Agreement to the contrary
notwithstanding, and despite any requirements for Buyer’s approvals set forth in
this Agreement, the parties acknowledge and agree that Seller shall be
responsible and liable for the proper design and construction of all
Improvements and other related work.


3.3.2    In addition to inspection rights provided in Section 3.6, Buyer and its
agents or employees shall have access to the Property and, upon written request
from Seller, which may be made by Seller in its sole and absolute discretion,
Buyer shall in good faith inspect the construction work upon Seller’s completion
of a Construction Milestone to determine that the Construction Milestone is
acceptable to Buyer and consistent with the Final Plans (such inspection, at
Buyer’s request, to be conducted in the presence of Seller or its
representative, the Architect and the Contractor); provided, (i) such written
request from Seller shall include written sign-off of the completion of such
Construction Milestone from a third-party such as a construction consultant, the
Architect, or the Contractor and (ii) if the work completed associated with a
Construction Milestone is not consistent with the Final Plans, Buyer shall in
good faith deliver, no later than ten (10) Business Days after the Buyer’s
receipt of the applicable written notice from Seller, a written notice to Seller
specifying the reasons such work is not acceptable to Buyer, the manner in which
such work is not consistent with the Final Plans, and a punch list relating to
the Construction Milestone; provided, however that the failure of Buyer to
provide such written notice to Seller shall not relieve Seller of Seller’s
obligation to cause the Project to be constructed and delivered in accordance
with the Final Plans. Notwithstanding the foregoing, during any inspection of
the Project, Buyer shall use commercially reasonable efforts not to interfere
unreasonably with or delay work in progress. The “Construction Milestones” are
described on Exhibit F attached hereto and made a part hereof by this reference.


3.4    Permitting. Seller shall use commercially reasonable efforts to
diligently pursue and achieve all Permitting Requirements. Seller will update
Buyer in writing, not less often than monthly, as to the status of the
permitting process. Seller shall use commercially reasonable efforts to provide
Buyer and its counsel the opportunity to participate in any material meetings,
discussions, or correspondence with governmental authorities with respect to the
permitting process, and Seller shall use commercially reasonable efforts to
provide reasonable notice to Buyer of any such material meetings, discussions,
or correspondence so to ensure an opportunity for the Buyer to participate.


3.5    Construction Schedule.
3.5.1    Within thirty (30) days after the Effective Date, Seller will submit to
Buyer a non-binding construction schedule. Seller will advise Buyer in writing,
not less often than monthly, as to the status of the construction of the
Improvements. No later than ten (10) days prior to the expiration of the
Feasibility Period, Seller shall deliver a final construction schedule for the
Improvements to Buyer (the “Final Construction Schedule”). To the extent
possible and

13





--------------------------------------------------------------------------------



commercially reasonable, the Final Construction Schedule shall contemplate, and
Seller shall construct the Project in accordance with such Final Construction
Schedule in order to allow for, the completion and delivery of successive
Buildings in a contiguous manner.
3.5.2    Seller shall (i) Commence Construction no later than thirty (30) days
after the later of (a) the final day of the Feasibility Period, (b) the delivery
of the Seller’s Approval Notice, and (c) the satisfaction of any Permitting
Requirements and other required construction permits necessary to Commence
Construction, and (ii) subject to the following sentence, substantially complete
construction of (w) the first Building and the Reception Center no later than
ten (10) months after the commencement thereof by Seller (the “First Building
Deadline”), (x) the Recreation Facilities no later than sixty (60) days after
the Initial Closing, (y) 30% of the Units no later than nine (9) months after
the First Building Deadline (the “Intermediate Building Deadline”), and (z) the
entire Project no later than eighteen (18) months after the Initial Closing (the
“Final Building Deadline”).
3.5.2.1    Notwithstanding anything in this Agreement to the contrary, if,
following the expiration of the Feasibility Period, (A) Buyer fails to approve
or disapprove any new Key Construction Document within five (5) Business Days of
written notice from Seller to Buyer requesting such approval, the construction
deadlines set forth in Section 3.5 shall be extended one day for each additional
day or portion thereof beyond such five (5) Business Day period until Buyer
approves (including deemed approval, as applicable) or disapproves such new Key
Construction Document, or (B) Buyer fails to approve or disapprove any amendment
or modification to a Key Construction Document within three (3) Business Days of
written notice from Seller to Buyer requesting such approval, then the
construction deadlines set forth in Section 3.5.2 shall be extended one day for
each additional day or portion thereof beyond such three (3) Business Day period
until Buyer approves (including deemed approval, as applicable) or disapproves
such amendment or modification to a Key Construction Document; provided,
however, that this Section 3.5.2.1 shall not relieve Buyer of Buyer’s obligation
to respond in a Timely Manner to any written notice from Seller requesting
approval of a Key Construction Document.
3.5.2.2    In the event Seller fails to complete construction of the first
Building and the Reception Center by the First Building Deadline, Seller shall
be entitled to a ninety (90) day period beyond the First Building Deadline to
complete construction of the first Building and the Reception Center; provided,
however, that the total Purchase Price due for all Units to be acquired at the
Initial Closing shall be reduced by an amount equal to $5,500.00 for each day of
delay, except to the extent that such delay is the result of a Force Majeure
event as described in Section 24.15 below or a delay caused by Buyer.
3.5.2.3    In the event Seller fails to complete construction of 30% of the
Units by the Intermediate Building Deadline, Seller shall be entitled to a
ninety (90) day period beyond the Intermediate Building Deadline to complete
construction of 30% of the Units; provided, however, that the total Purchase
Price due for all Units to be acquired at the next Closing following the
Intermediate Building Deadline shall be reduced by an amount equal to $5,500.00
for each day of delay, except to the extent that such delay is the result of a
Force Majeure event as described in Section 24.15 below or a delay caused by
Buyer.

14





--------------------------------------------------------------------------------



3.5.2.4    In the event Seller fails to complete construction of the entire
Project by the Final Building Deadline, Seller shall be entitled to a ninety
(90) day period beyond the Final Building Deadline to complete construction of
the Project; provided, however, that the total Purchase Price due for all Units
to be acquired at the final Closing shall be reduced by an amount equal to
$5,500.00 for each day of delay, except to the extent that such delay is the
result of a Force Majeure event as described in Section 24.15 below or a delay
caused by Buyer.
3.5.2.5    Seller shall not be considered in breach or default of this Agreement
for a failure to complete construction of the first Building and the Reception
Center or the entire Project until the ninety (90) day periods set forth in
Sections 3.5.2.2, 3.5.2.3 and 3.5.2.4 have expired and, thereafter, Seller shall
be entitled to the cure rights, and Buyer shall be entitled to all remedies
available to Buyer, as set forth in Section 17.1 in the event Seller fails to
complete construction of the applicable Improvements within the ninety (90) day
periods set forth in Sections 3.5.2.2, 3.5.2.3 and 3.5.2.4.
3.6    Buyer Construction Inspection and Punch List. Buyer and its agents or
employees shall have access to the Property during reasonable business hours and
the right to inspect the construction of the Improvements during the course of
construction and after construction of each Building is substantially complete,
including the right to conduct inspections of the Improvements together with the
Seller, the Architect and the Contractor. Buyer shall give Seller reasonable
advance notice of such inspections and such inspections shall not unreasonably
interfere with Seller’s construction of the Improvements. Seller shall cause the
Architect to deliver a certification to Buyer certifying that the Improvements
comply with all Applicable Laws, including, without limitation, all building,
life safety and health care codes and all Public Accommodations Laws, and have
been constructed in accordance with the Final Plans.
Buyer shall conduct a walk-through inspection with Seller or its representative,
the Architect and the Contractor in order to develop and deliver to Seller a
punch list as soon as reasonably practical after Seller notifies Buyer in
writing that construction of a Building is substantially complete. Buyer’s final
inspection of the construction of any such Building shall be accomplished by
Buyer (together with Seller, the Architect and the Contractor) promptly after
Seller notifies Buyer that the construction of such Building is substantially
complete, but no later than ten (10) Business Days after Seller notifies Buyer
that the final and unconditional certificate of occupancy for the Building has
been issued. After reasonable consultation with the Architect and the
Contractor, Buyer will develop and deliver to Seller a final punch list within
five (5) Business Days after the final inspection of such Building, including a
good faith estimate of the cost to complete the items on the punch list. Seller
shall use its best efforts to complete all punch list items prior to the Closing
for such Building but if any such items have not been completed prior to the
applicable Closing, then Seller and Buyer shall jointly authorize and instruct
the Escrow Agent to hold back from the Closing proceeds an amount equal to one
hundred fifty percent (150%) of the estimated cost of completion of all
remaining punch list items for such Building. If Seller completes all punch list
items to Buyer’s reasonable satisfaction within the thirty (30) day period
following Closing, Buyer shall so notify Escrow Agent and Seller and Escrow
Agent shall pay the amounts attributable to such punch list items out of the
escrowed funds to Seller on the thirtieth (30th) day following the applicable
Closing. If Seller fails to complete all punch list items to Buyer’s reasonable

15





--------------------------------------------------------------------------------



satisfaction within such thirty (30) day period, Buyer shall notify Escrow Agent
and Seller of all incomplete punch list items and Escrow Agent shall pay all
such escrow funds to Buyer, less the cost listed on the punch list for each of
the items actually completed by Seller. Seller shall be deemed to have completed
the punch list items to Buyer’s reasonable satisfaction unless Buyer notifies
Escrow Agent and Seller of any incomplete punch list items prior to the
expiration of the thirty (30) day period following Closing. Notwithstanding the
foregoing, if the punch list item is of such a character as to require more than
thirty (30) days to cure, and provided that Seller has commenced efforts to
complete such punch list items within such thirty (30) day period and Seller is
diligently pursuing such efforts to completion, then Seller shall have an
additional thirty (30) days to complete such punch list items before Escrow
Agent shall pay all such escrow funds to Buyer in accordance with the preceding
sentence. The portion of the retained amount paid to Buyer shall be free and
clear of any claims of Seller or any third parties and may be used by Buyer to
complete the punch list items not completed by Seller at the time of
disbursement to Buyer of the escrowed funds if the escrowed funds are so
disbursed to Buyer.


3.7    Purchase Price. Buyer agrees to close on a Building by Building basis as
Seller completes each Building. After the Initial Closing, all subsequent
Closings shall be scheduled not less than thirty days apart. The Purchase Price
set forth herein shall not increase unless otherwise agreed to in writing by
both parties prior to the close of the Feasibility Period or as otherwise
specifically set forth herein.


3.8    [RESERVED]


3.9    Easements. Seller may provide Owner reasonable access and utility
easements and rights over and across the Property to enable Owner to develop
Owner’s adjacent land and Buyer will cooperate with Seller’s efforts to
establish such easements; provided, however, such easements shall not materially
adversely affect Buyer’s intended use of the Property as Buyer shall determine
in its reasonable discretion and Buyer shall not incur any expense in connection
with such easements. Any documents granting or imposing such easements on the
Property are subject to the prior written approval of Buyer, which approval
shall not be unreasonably withheld, conditioned or delayed.
 
3.10    Seller’s Debt Financing. In connection with Seller procuring third-party
debt financing in connection with the Property (if any), (i) Buyer shall execute
any documents in connection therewith reasonably requested by Seller, including,
without limitation, a consent and/or acknowledgment to Seller’s collateral
assignment of this Agreement to Seller’s lender, so long as such documents shall
not adversely affect Buyer’s rights under this Agreement, and (ii) such
financing shall (a) not prohibit Buyer from performing its obligations under
this Agreement and (b) provide that this Agreement shall not be divested by
foreclosure or other default proceedings related to such financing so long as
Buyer shall not be in default under the terms of this Agreement beyond any
applicable notice and/or cure period set forth herein. Buyer shall continue its
obligations under this Agreement in full force and effect notwithstanding any
such default proceedings related to any such financing and shall attorn to
Seller’s lender, and their successors or assigns, and to the transferee under
any foreclosure or default proceedings, so long as such lender or transferee (x)
assumes all of Seller’s obligations under this Agreement, and (y) is an
Institutional Lender or has demonstrated to the reasonable satisfaction of Buyer
that it is

16





--------------------------------------------------------------------------------



creditworthy and has the financial wherewithal to cause the Project to be
completed in accordance with the Final Plans as provided in this Agreement.
 
3.11    Approval of Contractor, Architect and Key Construction Documents;
Payment and Performance Bonds. Buyer shall have the right to approve, in its
reasonable discretion and in a Timely Manner, the General Contractor, the
Architect, the Engineer and any replacements of any of them prior to Seller
engaging any of them, and to review and approve, in its reasonable discretion
and in a Timely Manner, the Construction Contract and any other Key Construction
Documents, including any applicable warranties which Buyer may require with
respect thereto, prior to Seller’s execution of the Construction Contract or any
other Key Construction Documents. Notwithstanding anything in this Agreement to
the contrary, Buyer shall have no right to approve any amendment or modification
to any Key Construction Document which Seller enters into (or intends to enter
into) solely for the purposes of (i) modifying or altering the cost of the work
to be performed under such Key Construction Document, or (ii) making conforming
changes to such Key Construction Document which become necessary or advisable as
a result of any Nonmaterial Modification to the Final Plans made by Seller.
Seller shall provide in the applicable engagement contracts for the General
Contractor, the Architect, the Engineer, the other Key Construction Documents,
and any other contractors, subcontractors, architects, engineers and other
design professionals for the Project entered into by Seller, that Buyer and its
affiliates may also have reliance rights on all work product without additional
charge. Without limiting the foregoing, in connection with any approval by Buyer
of the Construction Contract, Seller shall be required to deliver to Buyer one
or more payment and performance bonds in form and substance approved by Buyer,
with General Contractor as principal, with a surety company reasonably
acceptable to Buyer and licensed to do business in the State of Hawaii, as
surety, which bonds shall guaranty all of the obligations of the General
Contractor under the Construction Contract. Seller shall use commercially
reasonable efforts to name any acquirer or acquirers of any or all of the Units,
whether Buyer, a Third Party Purchaser, or otherwise, to be named as co-obligee
of any such payment and performance bonds.
 
3.12     Buyer Predevelopment Costs; Credit Against Initial Closing and
Subsequent Closings; Reimbursement Upon Certain Terminations. Prior to the
Effective Date, Buyer has incurred certain third-party costs and expenses
totaling $7,188.40 in connection with predevelopment activities for the Project
(“Buyer’s Predevelopment Costs”), which the Parties acknowledge and agree is
comprised of $4,188.40 to Pacific Atelier International, LLC for site plan
revisions and $3,000 to Bills Engineering Inc. for hydraulic analysis.
Notwithstanding anything to the contrary contained herein, Buyer’s
Predevelopment Costs shall be credited against the Purchase Price due from Buyer
at the Initial Closing and, if necessary, against the Purchase Price due from
Buyer at each successive Closing until Buyer has received credits for the full
amount of Buyer’s Predevelopment Costs.


4.SunStone Kona PSA; Feasibility Period; Termination.


4.1    Seller represents that it has (i) executed a purchase and sale agreement
with Owner (the “SunStone Kona PSA”) on or prior to the Effective Date to
purchase the Property upon which the Project shall be constructed, and (ii)
furnished to Buyer a redacted copy of the SunStone Kona

17





--------------------------------------------------------------------------------



PSA. Buyer acknowledges that Seller does not own the Property as of the
Effective Date. Buyer’s and Seller’s obligations under this Agreement are
contingent and conditioned upon Seller acquiring good and marketable title to
the Property. If Seller fails to acquire good and marketable title to the
Property in accordance with the terms of the SunStone Kona PSA and/or the
SunStone Kona PSA terminates, then this Agreement automatically terminates
unless otherwise agreed in writing by both Buyer and Seller.


4.2    During the period commencing on the Effective Date and ending upon
February 29, 2016 (the “Feasibility Period”), Buyer shall conduct its due
diligence regarding the suitability and feasibility of the Property for its
intended use including without limitation, physical and environmental
investigation, zoning and land use issues review, and title and document review.
Seller agrees to cooperate by causing the Property and personnel with knowledge
of the Property to be available to Buyer. Seller shall deliver to Buyer (a) the
documents and materials identified on Exhibit G attached hereto as soon as
practicable, but in no event later than five (5) Business Days after the
Effective Date and (b) any other documents, materials and information in
Seller’s possession, under Seller’s control or reasonably available to Seller
relating to the Property that are reasonably requested by Buyer from time to
time within five (5) Business Days after Buyer’s written request (collectively,
the “Due Diligence Materials”). With permission from Owner, which Seller shall
request upon notice from Buyer, Buyer shall be permitted to enter the Property
during the Feasibility Period for the purpose of performing customary tests,
surveys, inspections and other matters as required by Buyer to complete its due
diligence. If (a) Seller’s Approval Notice has not been delivered prior to the
final day of the Feasibility Period, (b) Seller fails to satisfy the Permitting
Requirements and obtain all other required construction permits prior to the
final day of the Feasibility Period (other than those Permitting Requirements
that may be obtained after the Feasibility Period as set forth on Exhibit B),
(c) Seller does not submit a Final Construction Schedule prior to the final day
of the Feasibility Period, (d) the Condominium Documents are not duly executed
and recorded prior to the final day of the Feasibility Period, or (e) Seller and
Buyer fail to agree on the forms of the Condominium Management Agreement, the
Sub-Management Agreement, the Assignment and Assumption of Condominium
Management Agreement, the License Agreement, the Deed, the Partial Assignment of
Declarant’s Rights, and the Final Assignment of Declarant’s Rights prior to the
expiration of the Feasibility Period, then at any time after the final day of
the Feasibility Period and prior to 5:00 p.m. (Eastern Time) on March 7, 2016
(the “Termination Outside Date”), either party may, in its sole discretion,
terminate this Agreement upon written notice to the other party. If neither
party elects to terminate this Agreement prior to the Termination Outside Date,
then neither party shall thereafter have the right to terminate this Agreement
pursuant to this Section 4. If (a) Seller’s Approval Notice has been delivered
prior to the final day of the Feasibility Period, (b) Seller satisfies the
Permitting Requirements and obtains all other required construction permits
prior to the final day of the Feasibility Period (other than those Permitting
Requirements that may be obtained after the Feasibility Period as set forth on
Exhibit B), (c) Seller submits a Final Construction Schedule prior to the final
day of the Feasibility Period, (d) the Condominium Documents have been duly
executed and recorded prior to the final day of the Feasibility Period, and (e)
Seller and Buyer agree on the forms of the Condominium Management Agreement, the
Sub-Management Agreement, the Assignment and Assumption of Condominium
Management Agreement, the License Agreement, the Deed, the Partial Assignment of
Declarant’s Rights, and the Final Assignment of Declarant’s Rights prior to

18





--------------------------------------------------------------------------------



the expiration of the Feasibility Period, then neither party shall thereafter
have the right to terminate this Agreement pursuant to this Section 4.
Notwithstanding anything in this Agreement to the contrary, the Feasibility
Period and the Termination Outside Date shall be deemed to have expired upon the
first date when all of (a) through (e) of the preceding sentence has occurred.
Notwithstanding anything in this Section 4 to the contrary, any other right to
terminate extant under any other section of this Agreement shall be expressly
preserved and governed by the terms of such other sections of this Agreement.
Upon termination pursuant to this Section 4.2, the Agreement shall be deemed to
be terminated, this Agreement shall be of no further force and effect and Buyer
and Seller shall have no further rights, obligations or liabilities hereunder,
except for the obligations which expressly survive termination.


4.3    Notwithstanding anything in this Agreement to the contrary, Seller may,
in its sole discretion, terminate this Agreement by written notice to Buyer on
or before the expiration of the Feasibility Period. Upon termination pursuant to
this Section 4.3, the Agreement shall be deemed to be terminated, this Agreement
shall be of no further force and effect and Buyer and Seller shall have no
further rights, obligations or liabilities hereunder, except for the obligations
which expressly survive termination.


5.Marketing; Right of First Refusal.


5.1    Marketing. Notwithstanding anything to the contrary in this Agreement,
Seller shall be permitted to market and offer for sale to any third party (any
such third party other than Buyer, a “Third Party Purchaser”), except for third
parties principally engaged in the vacation ownership business, the Project or,
if any Units have been delivered to Buyer, the entire remaining portion of the
Project other than the Units previously delivered to Buyer (the “Remaining
Portion”).


5.2    Right of First Refusal.     Prior to the acceptance of any offer from a
Third Party Purchaser with respect to the Project or the Remaining Portion (the
“Competing Offer”), Seller shall first make such identical offer available to
Buyer. Buyer shall have fifteen (15) Business Days from receipt of the Competing
Offer to indicate Buyer’s agreement to acquire the Project or the Remaining
Portion on the identical terms of the Competing Offer or to permit the Project
or the Remaining Portion to be sold free and clear of any interest of Buyer (the
“ROFR”). Buyer shall be deemed to have approved the sale of the Project or the
Remaining Portion to a Third Party Purchaser if Buyer fails to indicate Buyer’s
agreement to acquire the Project or the Remaining Portion on the identical terms
of the Competing Offer or to indicate Buyer’s approval of the sale of the
Project or the Remaining Portion to the Third Party Purchaser within such
fifteen (15) Business Day period. The ROFR shall be in effect from the Effective
Date through the earlier of (i) the delivery of the final Units to Buyer, (ii)
the termination of this Agreement, and (iii) the occurrence and continuance of a
Buyer default of any term, condition or covenant contained in this Agreement
beyond any applicable notice and cure period set forth herein.


6.Fee. In consideration for the rights granted to Buyer under this Agreement,
Buyer shall pay Seller (a) an $800,000 fee within five (5) Business Days after
the Effective Date, and (b) a $200,000 fee within five (5) Business Days after
the Termination Outside Date if neither party elects to terminate this Agreement
prior to the Termination Outside Date in accordance with Section 4

19





--------------------------------------------------------------------------------



(collectively, the “Fee”). The Fee shall be nonrefundable unless (i) Seller
(directly or indirectly) sells more than seventy-two (72) Units to one or more
Third Party Purchasers (whether in a single transaction or a series of
transactions), and (ii) Buyer is not in default of any term, condition or
covenant contained in this Agreement beyond any applicable notice and cure
period set forth herein, in which case, Seller shall be required to refund the
Fee to Buyer within five (5) Business Days following the closing of the sale
that results in more than seventy-two (72) Units having being sold to one or
more Third Party Purchasers.


7.[RESERVED].


8.Buyer’s Use of the Project.


8.1    Condominium and Timeshare Documents; Condominium Management. Buyer shall
prepare and complete the Condominium Documents and the Timeshare Documents at
its sole cost and expense. The Condominium Documents and the Timeshare Documents
shall be prepared as separate sets of documents governing the Project; provided,
however, the Timeshare Documents shall be subordinate to the Condominium
Documents in all respects. The Condominium Documents shall include, without
limitation, the provisions set forth on Exhibit H attached hereto. Buyer shall
provide copies of all proposed Condominium Documents to Seller for its review on
or before ninety (90) days after the Effective Date, and Seller shall have the
right to approve the Condominium Documents, which approval shall be in Seller’s
sole and absolute discretion. Seller and its lender shall be required to
cooperate (and shall use commercially reasonable efforts to cause Owner and its
lender to cooperate) with Buyer, at Buyer’s sole cost and expense, in connection
with the preparation and recordation of the Condominium Documents and Buyer’s
efforts to timely obtain all required governmental approvals of the Condominium
Documents and the Timeshare Documents. At Buyer’s request, Seller shall sign any
necessary documents, joinders or subordinations reasonably required to evidence
its approval of the Condominium Documents and to obtain all required
governmental approvals of the Condominium Documents and the Timeshare Documents.
Seller shall use commercially reasonable efforts to obtain all necessary
consents to such Condominium Documents at Closing, as required.


8.2    Alternative Purchase of Project. If, prior to the end of the Feasibility
Period, the Condominium Documents are unable to be recorded for whatever reason,
Buyer and Seller agree that, notwithstanding any other provision of this
Agreement, so long as neither Buyer nor Seller terminate this Agreement pursuant
to Sections 4.2 or 4.3 hereof, Buyer shall, at its option and upon the Seller’s
completion of the Project, purchase the Project for an amount equal to the total
Purchase Price due for all Units plus the License Fee. For the purposes of this
Section 8.2, “completion” means that all conditions to closing set forth in
Section 9.1 shall have been met or waived by Buyer.


8.3    Management of the Project.


8.3.1    Condominium Management Agreement. The parties shall negotiate an
agreement for the management of the Condominium Association and the common
elements of the Condominium on commercially reasonable terms as agreed to by the
parties during the Feasibility

20





--------------------------------------------------------------------------------



Period (the “Condominium Management Agreement”). At the Initial Closing, Seller
shall cause the Association to execute the Condominium Management Agreement with
an affiliate of the Seller or its designee licensed in Hawaii as a real estate
broker (the “Condominium Manager”). The Condominium Association shall approve an
initial budget and subsequent budgets which shall include a management fee in an
amount similar to other condominium projects managed by Buyer or its affiliates.
The Condominium Management Agreement shall vest responsibility for management of
the Condominium, the Condominium Association and common elements of the
Condominium in the Condominium Manager. The Condominium Manager shall perform
all of its obligations in the manner consistent with the provisions of the
Condominium Management Agreement, the Condominium Documents, the provisions of
the Condominium Act and Chapter 16-107, Hawaii Administrative Rules
(collectively the “Condominium Law”) and such other laws and regulations as may
apply, and in accordance with good practices and standards prevailing in the
condominium property management industry for projects of comparable size and
character, and subject to the terms and conditions set forth therein.


8.3.2    Timeshare Management Agreement. The Condominium Manager shall have no
right or responsibility to manage the Timeshare Plan, the Timeshare Association
or the interior of the VOI Units or their furnishings, and the Condominium
Manager shall have no other liability, responsibility or obligation with respect
to the Timeshare Plan or the Timeshare Association. Buyer or its designee (the
“Timeshare Plan Manager”) shall have all responsibilities and obligations of
day-to-day management of the Timeshare Plan and the Timeshare Association,
including without limitation billing, collections, exchange company contracts
and occupancy, management of the VOI Units, rental, reservation systems,
foreclosure, lockout and all Timeshare Association governance matters and
meetings as further described in the management agreement between the Timeshare
Association and the Timeshare Plan Manager (the “Timeshare Management
Agreement”). At the Final Closing, Seller shall cause the Condominium Manager to
assign the Condominium Management Agreement to Buyer or its designee and Buyer
shall assume or cause its designee to assume the Condominium Management
Agreement pursuant to an Assignment and Assumption of Condominium Management
Agreement (the “Assignment and Assumption of Condominium Management Agreement”).
Subject to Buyer’s discretion and at its election, Seller covenants and agrees
that it shall cause the Condominium Manager to terminate the Condominium
Management Agreement in the event Seller defaults under this Agreement after
expiration of any applicable notice and cure period.


8.3.3    Condominium Sub-Management Agreement. Concurrently with the execution
of the Condominium Management Agreement, Seller shall cause the Condominium
Manager to enter into a subcontract on commercially reasonable terms as agreed
to by the parties during the Feasibility Period (the “Sub-Management Agreement”)
with Buyer or with an affiliate of Buyer licensed in Hawaii as a real estate
broker (the “Sub-Manager”). The parties intend that, unless Buyer is in default
of any term, condition or covenant contained in this Agreement beyond any
applicable notice and cure period set forth herein, the Sub-Manager shall
provide or cause to be provided all services and personnel required to perform
all obligations of the Condominium Manager under the Condominium Management
Agreement, at all times in the manner consistent with the provisions of the
Condominium Law and such other laws and regulations as may apply, and in
accordance with good practices and standards prevailing in the condominium
property

21





--------------------------------------------------------------------------------



management industry for projects of comparable size and character, and subject
to the terms and conditions set forth therein. Seller shall guaranty the
performance of Condominium Manager under the Condominium Management Agreement
pursuant to the terms of the Sub-Management Agreement. Sub-Manager shall have
the power and authority to manage the Condominium Association and the common
elements of the Condominium on the same terms and conditions as set forth in the
Condominium Management Agreement. The Sub-Management Agreement shall be
cross-defaulted with this Agreement, so that the occurrence and continuance
(beyond any applicable cure or grace period) of an event of default by Seller or
Buyer under this Agreement shall constitute a default under both agreements.
Following the occurrence and continuance of any such event of default, the
non-defaulting party shall have the right to terminate the Sub-Management
Agreement and, if Seller is in default, Seller shall also terminate the
Condominium Management Agreement pursuant to the provisions described in the
Sub-Management Agreement. The Sub-Management Agreement shall also contain a
covenant of non-compete applicable to Buyer, Sub-Manager and their respective
affiliates barring Buyer, Sub-Manager and their respective affiliates from
entering into any management contract or subcontract with the Condominium
Association (other than the Sub-Management Agreement) for a period of two (2)
years from the later of (i) the termination of the period of developer control
of the Condominium Association in accordance with Section 514B-106, Hawaii
Revised Statutes, and (ii) the date of termination of the Sub-Management
Agreement; provided that such covenant of non-compete shall no longer be
effective upon (A) the consummation of the final Closing contemplated under this
Agreement, or (B) the occurrence and continuance of a Seller default under this
Agreement or the Sub-Management Agreement beyond any applicable notice and cure
period. The Sub-Management Agreement shall require that Buyer, Sub-Manager and
Co-Acquirer indemnify and hold Seller and Condominium Manager harmless from any
and all claims, liabilities, losses and damages suffered or incurred by Seller
or Condominium Manager arising from or related to the acts or omissions of
Sub-Manager in the performance, failure of performance, or non-performance of
Sub-Manager’s duties under the Sub-Management Agreement. The Sub-Management
Agreement shall also require that Seller and Condominium Manager indemnify and
hold Buyer, Sub-Manager and Co-Acquirer harmless from any and all claims,
liabilities, losses and damages suffered or incurred by Buyer, Sub-Manager or
Co-Acquirer arising from or related to the acts or omissions of Condominium
Manager in the performance, failure of performance, or non-performance of
Condominium Manager’s duties under the Condominium Management Agreement to the
extent not otherwise performed by Sub-Manager.


8.3.4    Appointment of Board. Seller shall appoint and remove officers and the
members of the board of directors of the Condominium Association during the term
of this Agreement in the ordinary course exercise of Seller’s developer’s or
owner’s rights under Applicable Law and the Condominium Documents. Seller may,
but shall not be required to, appoint employees of Buyer or any of Buyer’s
affiliates as officers and/or members of the board of directors of the
Condominium Association. If Seller elects to appoint employees of Buyer or any
of Buyer’s affiliates as officers and/or members of the board of directors of
the Condominium Association, Buyer and Co-Acquirer shall indemnify and hold
Seller and Condominium Manager harmless from any and all claims, liabilities,
losses and damages suffered or incurred by Seller or Condominium Manager arising
out of or related to the acts or omissions of directors and officers appointed
by Seller in accordance with this Section 8 except to the extent Seller or
Condominium Manager actually recovers insurance proceeds with respect to any
such claims, liabilities, losses, and damages.

22





--------------------------------------------------------------------------------



Notwithstanding the foregoing to the contrary, (a) Seller and Condominium
Manager have no obligation to obtain or maintain any insurance with regard to
the acts or omissions of directors and officers appointed by Seller in
accordance with this Section 8, and (b) collection by judicial or legal process
of such insurance proceeds shall not be a condition precedent to asserting or
collecting such indemnification claim under this Agreement. If Seller or
Condominium Manager subsequently receives insurance proceeds for any such
claims, liabilities, losses, and damages, then Seller or Condominium Manager (as
applicable) shall refund such indemnity payments to the Buyer or Co-Acquirer (as
applicable) from such insurance proceeds to the extent that Seller or
Condominium Manager (as applicable) has received benefits from both sources
(i.e., payments of indemnity damages from the Buyer or Co-Acquirer and such
insurance proceeds) in excess of the amount of indemnity damages incurred by or
asserted against Seller or Condominium Manager.
    
9.Conditions Precedent to Closing. The following matters shall constitute
conditions precedent to closing:
    
9.1    Conditions Precedent to Buyer’s Obligations to Close. The obligations and
liabilities of Buyer to consummate each Closing hereunder shall in all respects
be conditioned upon the satisfaction of each of the following conditions prior
to each Closing (or the date hereafter specified and continuing through such
Closing), any of which may be waived by written notice from Buyer to Seller:


9.1.1    Seller shall have complied with and otherwise performed in all material
respects each of the covenants and obligations of Seller set forth in this
Agreement through the applicable Closing.


9.1.2    All representations and warranties of Seller set forth in this
Agreement, including without limitation the representations and warranties
contained in Section 11.2 of this Agreement shall be true and correct in all
material respects as of the date of the applicable Closing.


9.1.3    Seller shall have provided Buyer with evidence that Seller has fee
simple title to the Property.


9.1.4    Seller shall have obtained (i) a certificate from the Architect
certifying to Buyer that the Improvements that are part of the scheduled Closing
have been completed in accordance with the Final Plans, and (ii) a final and
unconditional certificate of occupancy for all Improvements that are part of the
scheduled Closing.


9.1.5    Seller shall have obtained (i) a certificate from the Architect
certifying to Buyer that the Recreation Facilities and the Front Desk Unit have
been completed in accordance with the Final Plans, and (ii) a final and
unconditional certificate of occupancy for the Recreation Facilities and the
Front Desk Unit, and Buyer and its designee, successors and assigns, including
all of its Occupants, shall have the rights to use the Recreation Facilities
which constitute common elements of the Condominium as described in the
Condominium Documents and the Front Desk Unit in accordance with the License
Agreement.

23





--------------------------------------------------------------------------------





9.1.6    Seller shall have satisfied all Permitting Requirements.


9.1.7    Seller, at Seller’s expense, shall have obtained all applicable zoning
and land use consents, permits, licenses, and approvals and any other
governmental action required for timeshare to be a permitted use of the
Property.


9.1.8    Each of the agreements or documents noted in Section 8 of this
Agreement which require approvals by Seller or third parties shall be executed,
delivered, and recorded by Seller or such third party in accordance with the
requirements of Section 8.


9.1.9    The Title Agent shall be irrevocably committed and authorized to issue
the Title Policy on the Building and on each Unit in the respective Building
that is part of the scheduled Closing and on the Recreation Facilities for the
final Closing in accordance with the requirements of Section 10 below.


9.1.10    Seller shall cause to have delivered to Buyer the “as-built” Survey in
accordance with the requirements of Section 10 below.


9.1.11    Seller shall have received written confirmation that the Property need
not be further subdivided into a separate legal lot or parcel in accordance with
all applicable subdivision laws to permit the conveyancing of the Property on a
Building by Building basis in accordance with this Agreement.


9.1.12    Seller shall have delivered, or cause to be delivered (i) all of
Seller’s Closing Documents described in Section 13 of this Agreement; and (ii)
any other documents contemplated to be executed by Seller at the times set forth
herein.


9.1.13    Seller shall have delivered, or cause to be delivered, an agreement
from construction lender and/or General Contractor pursuant to which any of
their interests in the property are subordinated to the Condominium Documents.
 
9.1.14    Seller and Escrow Agent shall have executed the Holdback Escrow
Agreement.


9.2    Conditions Precedent to Seller’s Obligations to Close. The obligations
and liabilities of Seller to consummate each Closing hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to each Closing (or the date hereafter specified and continuing
through such Closing), any of which may be waived by written notice from Seller
to Buyer:
    
9.2.1    Seller shall have achieved all Permitting Requirements.



24





--------------------------------------------------------------------------------



9.2.2    Buyer shall pay the Purchase Price for each Unit to be acquired by
Buyer at the applicable Closing and other charges required to be paid by Buyer
at the applicable Closing, subject to adjustments, prorations and other credits
described in Section 16 of this Agreement or elsewhere in this Agreement.


9.2.3    All representations and warranties of Buyer set forth in Section 11.1
of this Agreement shall be true and correct in all material respects as of the
date of the applicable Closing.
    
9.2.4    Buyer shall have delivered, or cause to be delivered, (i) all of
Buyer’s Closing Documents described in Section 14 of this Agreement; and (ii)
any other documents contemplated to be executed by Buyer at the times set forth
herein.


9.2.5    Buyer shall have paid the Fee.


9.2.6    Buyer shall pay the License Fee at the Initial Closing.


10.Title to the Property, Survey, and UCC Searches. Seller shall convey to Buyer
(or Buyer’s designee) good and marketable fee simple title free and clear of all
liens other than and subject only to the Permitted Exceptions, to the Units,
including, without limitation, the undivided ownership interest in the common
elements appurtenant thereto, by multiple deeds. Seller shall convey to Buyer
(or Buyer’s designee) good and marketable fee simple title free and clear of all
liens other than and subject only to the Permitted Exceptions, to the Front Desk
Unit at the final Closing, including, without limitation, the undivided
ownership interest in the common elements appurtenant thereto and the exclusive
right to use, occupy and enjoy the limited common elements appurtenant to the
Front Desk Unit. Seller shall be responsible for all actions necessary to comply
with subdivision laws, regulations and statutes, if further subdivision of the
Property is necessary in light of the separate Building conveyancing.


10.1    Title Commitment and Title Policy.


10.1.1    On or before the thirtieth (30th) day after the Effective Date of this
Agreement, Seller shall cause the Title Agent to deliver to Buyer the Title
Company’s pro-forma commitment (the “Title Commitment”) to issue to Buyer (or
Buyer’s designee), upon (a) the recording of the Deed(s) conveying title to the
Property containing the Buildings (and the Units contained therein) and the
Recreation Facilities (as to those certain portions of the Recreation Facilities
which constitute Units) from Seller to Buyer, (b) the payment of the Purchase
Price for each respective timeshare residential Unit that is part of the
scheduled Closing, and (c) the payment to the Title Company of the policy
premium therefor, an ALTA owner’s policy of title insurance, insuring good and
marketable fee simple record title to the portion of the Property containing
each Building (and each Unit contained therein) that is part of a scheduled
Closing and on the Recreation Facilities (as to those certain portions of the
Recreation Facilities which constitute Units) for the final Closing with all
endorsements required by Buyer (provided that obtaining such endorsements shall
not be a condition to Buyer’s obligation to close hereunder), in the amount of
the Purchase Price for the timeshare residential Units in the Building that is
part of the scheduled Closing and subject only to the Permitted Exceptions (the
“Title Policy”). An actual Title Commitment shall be issued thirty

25





--------------------------------------------------------------------------------



(30) days prior to each scheduled Closing for the portion of the Property
containing each Building (and each Unit contained therein) that is part of the
scheduled Closing in the amount of the Purchase Price for the timeshare
residential Units in such Buildings (each, a “Title Update”) and shall not
expire or shall be extended from time to time until the applicable Closing Date.
The Title Commitment and Title Policy shall be issued in compliance with Hawaii
law.


10.1.2    If Buyer determines that there are matters identified in the Title
Commitment that are unacceptable to Buyer, Buyer shall notify Seller, in
writing, of such objections prior to the expiration of the Title Review Period
and Seller shall have the right, within five (5) Business Days from receiving
such notice (“Seller Response Period”), to elect: (i) to cure the title defect
at Seller’s cost and expense, or (ii) not to cure such defect. Seller’s failure
to notify Buyer in writing within the stated time frame shall be deemed Seller’s
election not to cure. If Seller elects to cure, Seller shall do so prior to the
applicable Closing for the portion of the Property affected by any such title
defect. If Seller elects or is deemed to have elected not to cure, then Buyer
shall be entitled to terminate this Agreement by delivering written notice to
Seller of such election within five (5) Business Days of the expiration of the
Seller Response Period, and this Agreement shall be of no further force and
effect and Buyer and Seller shall have no further rights, obligations or
liabilities hereunder, except for the obligations which expressly survive
termination. If Buyer fails to timely notify Seller of any title objection or
defect pursuant to this Section 10.1, or Seller elects or is deemed to have
elected not to cure any such objection or defect and Buyer does not terminate
this Agreement and elects to proceed with the applicable Closing, then such
title objection or defect shall be deemed a Permitted Exception. Notwithstanding
the foregoing, Buyer shall not be required to object to monetary liens or
encumbrances or real property taxes due and payable, and the parties agree that
(i) such items shall not be or be deemed to be Permitted Exceptions and (ii)
Seller shall be required to satisfy or otherwise procure the release of such
items applicable to the portion of the Property that is part of a scheduled
Closing at or before each Closing. If any Title Update identifies any matters
which do not appear in the pro-forma Title Commitment or any previous Title
Update and were placed on such Property after the date of the Title Commitment
or previous Title Update, Buyer shall have the right to object to such new or
different matters in writing prior to any Closing and Seller shall cure such
matters if caused by Seller prior to such Closing.


10.2    Survey. Seller, at Seller’s sole cost and expense, shall deliver to
Buyer and the Title Company a Survey of the Property prepared by a Hawaii
licensed surveyor and certified no later than ninety (90) days prior to the
effective date of the Title Commitment (the “Initial Survey”). The Initial
Survey shall be certified to the Title Agent, the Title Company, Owner, Buyer
(or Buyer’s designee) and Buyer’s lender, if applicable, in accordance with the
then-current minimum standard detail requirements for ALTA/ASCM land title
surveys or such other form as the Buyer and/or the Title Company may reasonably
require or approve. The Initial Survey shall show the location of all
Improvements, all encroachments of any improvements onto adjoining properties,
easements, set‑back lines or rights-of‑way, all encroachments of adjacent
improvements on to Property, and any other matters reasonably requested by
Buyer, the Title Agent or Title Company. Seller shall pay the cost of the
Initial Survey and all updates thereto required by the Title Company; provided
that Buyer shall pay the cost of any Survey updates or re-certifications
strictly related to Buyer’s condominium or timeshare filings for the Property
(if any). Seller acknowledges that updated or new “as-built” Surveys shall be
required following Seller’s completion of construction of the

26





--------------------------------------------------------------------------------



Improvements prior to each Closing in order to enable the Title Company to
insure the title to the Property in the manner required by Section 10.1 and
Seller agrees to furnish as-built Surveys as required by the Title Company or
the Seller’s construction lender, at Seller’s expense, to Buyer and the Title
Company no later than thirty (30) days prior to each Closing. If the Initial
Survey indicates any matter to which Buyer objects, Buyer shall notify the
Seller in writing of any such objections or exceptions (the “Survey Exceptions”)
prior to the expiration of the Title Review Period. If any updated Survey
indicates any new matter not shown on the Initial Survey to which Buyer objects,
Buyer shall have until the later of (i) the expiration of the Feasibility
Period, or (ii) ten (10) Business Days following Buyer’s actual receipt of such
Survey in which to notify the Seller in writing of any such objections or
exceptions (the “New Survey Exceptions”). Survey Exceptions and New Survey
Exceptions shall be considered as defects in title and the Seller shall have the
same rights and duties relating to the remedy of such Survey Exceptions and New
Survey Exceptions as are provided in Section 10.1.2 above pertaining to the
remedy of title defects. The procedures relating to the raising and curing of
Survey Exceptions and New Survey Exceptions shall be the same procedures as are
provided in Section 10.1.2 above pertaining to title defects.


10.3    UCC Searches. Seller, at its sole cost and expense, shall obtain and
deliver to Buyer, or cause the Title Company to deliver to Buyer, at least ten
(10) days prior to each Closing, current searches of all Uniform Commercial Code
financing statements and federal tax liens filed with the Secretary of State of
Hawaii and in the official records of the State of Hawaii or elsewhere with
respect to Seller or the portion of the Property that is part of the scheduled
Closing. If any of such searches reveals claims or liens encumbering the portion
of the Property that is part of a scheduled Closing, then it shall be a
condition precedent to such Closing in favor of the Buyer that such financing
statement(s) or tax liens be terminated, released or discharged by Seller at or
prior to such Closing.


11.Representations and Warranties of the Parties.


11.1    Buyer’s Representations to Seller. Buyer hereby makes the following
representations and warranties to Seller, each of which shall be true and
correct as of the date hereof and through and as of the date of each Closing:


11.1.1    Authorization. Buyer is a duly organized and validly existing entity
in good standing and Buyer or its designee has or will register for
authorization to do business in Hawaii, if required by applicable state, county
or municipal law.


11.1.2    Valid and Binding Agreement. This Agreement has been duly authorized
and executed on behalf of Buyer and all necessary action on the part of Buyer to
authorize the transactions herein contemplated has been taken, and no further
action will be necessary for such purpose. This Agreement constitutes the valid
and binding agreement of Buyer, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting generally the
enforcement of creditor’s rights.


11.1.3    Conflicts. Neither the execution and delivery of this Agreement nor
the consummation of the transaction contemplated hereby will (i) be in violation
of any other agreements

27





--------------------------------------------------------------------------------



to which Buyer is bound, (ii) conflict with or result in the breach or violation
of any law, regulation, writ, injunction or decree of any court or governmental
instrumentality applicable to Buyer, or (iii) constitute a breach of any
evidence of indebtedness or agreement of which Buyer is a party or by which
Buyer is bound.


11.1.4    No Litigation. There are no actions, suits, or proceedings pending or,
to the best of Buyer’s knowledge, threatened by any organization, person,
individual, or governmental agency against Buyer which would prevent or impair
Buyer’s ability to perform its obligations under this Agreement.


11.1.5    OFAC Compliance. None of Buyer or its members or principals is: (A)
currently listed on the Specially Designated Nationals List (“SDN List”) or any
similar list maintained by the Office of Foreign Assets Control (“OFAC”) at the
United States Department of the Treasury; (B) owned or controlled, directly or
indirectly, by a Person who is listed on the SDN List or any similar list
maintained by OFAC; (C) a Person with whom a citizen of the United States is
prohibited from engaging in transactions by any trade embargo, economic
sanction, or other prohibition of U.S. law, regulation, or executive order; or
(D) incorporated in any country subject to U.S. country-based economic sanctions
whereby conducting transactions with that Person would be in violation of any
applicable law, rule, or regulation. Buyer has implemented procedures, and will
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times.


11.1.6    Anti-Corruption Laws. In connection with the acquisition of the
Project, Buyer shall comply with all requirements of law relating to money
laundering, anti-terrorism, bribery, corrupt practices, trade embargos and
economic sanctions, now or hereafter in effect (including the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act of 2010) and shall immediately
notify Seller in writing if it becomes aware that any of the foregoing
representations, warranties, or covenants are no longer true or have been
breached or if the Buyer has a reasonable basis to believe that they may no
longer be true or have been breached.


11.2    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer, each of which shall be true
and correct as of the date hereof and through and as of the date of each
Closing; provided, however, that any representations and warranties which relate
to the Project or a portion thereof shall only be deemed made or re-made by
Seller with respect to the portions of the Project that are owned by Seller as
of the date of each Closing:


11.2.1    Authorization. Seller is a duly organized and validly existing limited
liability company in good standing in its state of origin, and has registered
for authorization to do business in Hawaii, if required by applicable state,
county or municipal law.


11.2.2    Valid and Binding Agreement. This Agreement has been duly authorized
and executed on behalf of Seller and all necessary action on the part of Seller
to authorize the transactions herein contemplated has been taken, and no further
action is necessary for such purpose. This Agreement constitutes the valid and
binding agreement of Seller, enforceable in accordance

28





--------------------------------------------------------------------------------



with its terms, subject to bankruptcy, insolvency and similar laws affecting
generally the enforcement of creditor’s rights.


11.2.3    Conflicts. Neither the execution and delivery of this Agreement nor
the consummation of the transaction contemplated hereby will (i) be in violation
of any agreements to which Seller is bound, (ii) conflict with or result in the
breach or violation of any law, regulation, writ, injunction or decree of any
court or governmental instrumentality applicable to Seller, or (iii) constitute
a breach of any evidence of indebtedness or agreement of which Seller is a party
or by which Seller is bound.


11.2.4    No Litigation. To the best of Seller’s knowledge, there are no
actions, suits, or proceedings pending or, to Seller’s knowledge, threatened by
any organization, person, individual, or governmental agency against, relating
to or involving Seller and/or the Property. Seller is not aware, to the best of
Seller’s knowledge, of any basis for any such action that would materially and
adversely affect title to the Property or Buyer’s intended use of the Property.


11.2.5    Sunstone Kona PSA. Nothing in the Sunstone Kona PSA, including any
obligations and undertakings of Seller thereunder, conflict with, affect,
impair, or otherwise derogate any obligation and undertaking of the Seller
hereunder.


11.2.6    [RESERVED].


11.2.7    Disclosures. To the best of Seller’s knowledge, as of the date of
disclosure, all records, reports, and other documents prepared by Seller or
under Seller’s supervision which have been or are to be delivered by Seller
under this Agreement (including the Due Diligence Materials) are, or in the case
of future deliveries, will be true, accurate, and complete in all material
respects, and will fairly present the information to be provided in a
non‑misleading manner, and to Seller’s best knowledge and belief, all records,
reports, and other documents prepared by third parties which have been or are to
be delivered by Seller under this Agreement (including the Due Diligence
Materials) are, or in the case of future deliveries will be true, accurate and
complete in all material respects, and will fairly present the information to be
provided in a non-misleading manner.


11.2.8    Condemnation. To the best of Seller’s knowledge, no condemnation or
other taking by eminent domain of the Property or any portion thereof has been
instituted and there are no pending or threatened condemnation or eminent domain
proceedings or proceedings in the nature or in lieu thereof affecting the
Property that would materially adversely affect Buyer’s intended use of the
Property.


11.2.9    Taxes. All taxes and assessments that accrue under ad valorem taxes,
or special assessments, and are due prior to the date of any Closing will be
paid by Seller at or prior to delinquency but in any event no later than such
Closing.


11.2.10    Utilities and Services. All necessary utilities and adequate
capacities are or will be available to service the Project, and Buyer, its
designee, successors and assigns, including

29





--------------------------------------------------------------------------------



all Occupants, will have use of the Recreation Facilities, and access to public
rights of way serving the Project.


11.2.11    Compliance with Building Codes and Public Accommodations Laws. All
Improvements have been or shall be constructed in accordance with the Final
Plans and all Applicable Law, including, without limitation, all local, state,
and federal zoning and building codes and regulations and the Public
Accommodations Laws, and Seller shall assign any and all warranties of any
contractors, subcontractors and suppliers with respect to the Improvements that
are part of any Closing to the benefit of Buyer (or Buyer’s designee).


11.2.12    Seller Not a Foreign Person. Seller is not a “foreign person” which
would subject Buyer to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.


11.2.13    Preservation of Rights. During the term of this Agreement, Seller
will take such actions and expend such funds as may be necessary to preserve
development agreements, concurrency rights, and other rights, licenses, and
permits which are necessary to develop and use the Project in the manner
contemplated by this Agreement, and shall not modify any agreements or permits
which materially and adversely affect or materially and adversely limit Buyer’s
rights under this Agreement without first obtaining Buyer’s written consent
thereto, such consent not to be unreasonably withheld, conditioned or delayed.
Additionally, during the term of this Agreement, Seller will not take any action
or fail to take any action which materially and adversely affects Buyer’s
proposed use of the Buildings for timeshare and the specified ancillary support
purposes without the prior written consent of the Buyer, such consent not to be
unreasonably withheld, conditioned or delayed.


11.2.14    Cooperation with Buyer. Seller shall assist Buyer or cause Owner to
assist Buyer, at Buyer’s expense, in the approval process to timely obtain
regulatory approval of the Condominium Documents and the Timeshare Documents and
shall provide all information in Seller’s possession needed for and shall
execute or cause to be executed the Condominium Documents and, if necessary, all
applications for permits, licenses and approvals therefor; provided, however,
Buyer shall have no obligation to pay for expenses incurred in connection with
Seller’s review of such documents. Buyer shall be solely responsible for the
proper and lawful organization, registration and sale of the VOIs and shall in
all of its materials clarify that Buyer and not Seller nor Owner, is the
organizer, register and sales entity for the VOIs. Buyer will indemnify and hold
Seller harmless from any and all liabilities, claims, damages and costs arising
out of Buyer’s sales organization, marketing, sales, service or management of
the VOI Units and violations or claims of violations of any local, state or
federal ordinance, law or regulations pertaining to the initial and future
organization, marketing, sales service of management of the VOI Units.


11.2.15    Entitlements; Zoning, Etc.



30





--------------------------------------------------------------------------------



11.2.15.1    There is no pending or proposed change in the zoning classification
of the Property that would materially and adversely affect the Buyer’s intended
use of the Property.
11.2.15.2    The parcel constituting the Property is a separate and distinct
legal parcel.


11.2.16    Environmental Representations. To the best of Seller’s knowledge: (i)
no Hazardous Materials, nor any other pollutants, toxic materials, or
contaminants have been or prior to Closing shall be Released, stored, treated,
generated, or allowed to escape on the Property; (ii) no asbestos or
asbestos‑containing materials will be installed, used, incorporated into the
Improvements; (iii) no polychlorinated biphenyls will be placed on or in the
Property, in the form of electrical transformers, florescent light fixtures with
ballasts, cooling oils, or any other device or form; (iv) no on-site
containment, storage, treatment, or disposal facilities for Hazardous Materials,
including, without limitation, underground storage tanks, sumps, fill and
disposal areas, impoundments and subsurface structures has been or will be
placed on the Property; (v) no investigation, administrative order, consent
order and agreement, litigation, or settlement with respect to Hazardous
Materials is proposed, threatened, anticipated or in existence with respect to
the Property; and (vi) no permits are held or are required to be held nor are
any registrations or notices required to be made with respect to the Property in
its current condition under Environmental Laws. Seller hereby indemnifies Buyer
and agrees to hold Buyer harmless from and against any loss, cost, damage,
liability or expense due to or arising out of the breach of any representation
or warranty contained in this Section.
11.2.17    Compliance with Labor Laws. In connection with the Project, Seller
shall have complied with all Applicable Laws relating to labor and employment
matters.
11.2.18    No Nuisance. Seller shall make no use of any portion of the Property
that has not been conveyed to Buyer by way of a Closing, nor permit any
activities to be conducted on any such portion of the Property, that is likely
calculated to create or cause any unreasonable noise, dust, vibration, increased
traffic or other nuisance. Notwithstanding the foregoing, Seller shall have the
right to create and cause noise, dust, vibration, increased traffic and other
nuisances created by and resulting from any work connected with or incidental to
the development and construction of the Improvements, provided (i) such nuisance
is reasonable in scope and a normal incidental part of construction and
development activity and does not present health or safety hazards to Occupants,
and (ii) Seller shall not have the right vis-à-vis Buyer to violate noise
statutes, ordinances or regulations, either as to time or decibels, or to
violate other construction-related laws, ordinances or regulations.
At each Closing, Seller shall reaffirm to Buyer that all such representations
and warranties of Seller remain true and correct as of the date of such Closing,
except for any changes in any such representations or warranties that occur and
are disclosed by Seller to Buyer expressly and in writing at any time and from
time to time prior to any such Closing upon their occurrence, which disclosures
shall thereafter be updated by Seller to the date of the applicable Closing;
provided, however, that any representations and warranties which relate to the
Project or a portion thereof shall only be deemed made or re-made by Seller with
respect to the portions of the Project that are owed by Seller as of the date of
each Closing.

31





--------------------------------------------------------------------------------





Notwithstanding the preceding paragraph, if there is any material change in any
representations or warranties and Seller does not cure or correct such change
prior to a Closing, Buyer may, at Buyer’s option, (i) close and consummate the
transactions contemplated by this Agreement, or (ii) terminate this Agreement by
written notice to Seller, whereupon and thereafter the parties hereto shall have
no further rights or obligations except those that, by the express terms hereof,
survive any termination of this Agreement; provided, however, regardless whether
Buyer elects option (i) or (ii) above, Buyer shall, subject to the following
provisions, have the right to seek monetary damages from Seller for any material
changes in such representations and warranties caused by Seller or any such
representations and warranties breached by Seller, and any defenses to such
claims that are available to Seller are expressly reserved. In the event (x)
there is a material change in any representations or warranties that is
disclosed by Seller to Buyer expressly and in writing at any time and from time
to time prior to any such Closing, and (y) Buyer elects to close and consummate
the transactions contemplated by this Agreement, Seller shall have a reasonable
amount of time, not to exceed the cure period set forth in Section 17.1.1 of
this Agreement, to attempt to cure such change following such Closing, and
Seller and its agents or employees shall have access to any portion of the
Property conveyed to Buyer at any Closing as reasonably required by Seller to
cure such change. If Seller elects not to undertake such cure efforts or is not
successful in curing such change in a reasonable amount of time, then Buyer
shall have the right to seek monetary damages from Seller for such material
change in any representations or warranties.
    
Wherever the phrase “to the best of Seller’s knowledge” or any similar phrase
stating or implying a limitation on the basis of knowledge appears in this
Agreement, unless specifically otherwise qualified, such phrase shall mean only
the actual knowledge of Mark Schwartz and, in the event Mark Schwartz is no
longer associated with Seller and/or its affiliates, the individual(s)
succeeding Mr. Schwartz on his duties with respect to the Project without any
duty of inquiry, any imputation of the knowledge of another to such individuals,
or independent investigation of the relevant matter by such individuals, and
without any personal liability. Seller hereby represents that such individuals
would have the knowledge of the applicable information.


12.Closing. Buyer and Seller acknowledge that there will be multiple Closings
under this Agreement on a Building by Building basis as Seller completes each
Building, and Seller shall execute and deliver a Deed for each such Closing to
Buyer or its designee. Provided all of the conditions set forth in Sections 9.1
and 9.2 of this Agreement are fully satisfied or performed, or waived in
writing, the consummation of the sale by Seller and purchase by Buyer of the
Units and the rights described in Section 2 contained within any portion of the
Project (each, a “Closing”) shall be held on or before (i) the twentieth (20th)
day after final and unconditional certificates of occupancy have been issued for
the initial Building and the Reception Center identified in the Construction
Schedule and satisfaction of all conditions precedent specified herein (the
“Initial Closing”); and (ii) the twentieth (20th) day after issuance of a final
and unconditional certificate of occupancy for each additional Building and
satisfaction of all conditions precedent specified herein. The Closings shall be
held at the offices of the Title Agent or by mail or overnight courier service
if Buyer so elects. The Title Agent and Seller shall give Buyer not less than
twenty (20) days’ notice prior to any Closing. On or prior to the date of a
Closing (each, a “Closing Date”), Buyer will deliver Buyer’s Closing Documents
described in Section 14 (provided that all closing

32





--------------------------------------------------------------------------------



documents prepared by Seller are timely delivered to Buyer for execution at
least five (5) Business Days prior to a Closing Date) and Seller will deliver
Seller’s Closing Documents described in Section 13. The Purchase Price for each
timeshare residential Unit within a Building at the Closing of each such
Building plus the License Fee due at the Initial Closing shall each be paid by
Buyer to Seller by cashier’s check or by wire transfer of immediately available
United States funds, subject to prorations, adjustments, and credits as
otherwise specified in this Agreement. The Title Agent shall record documents
where appropriate and disburse funds on each Closing Date, and deliver the
documents to the respective parties within five (5) days following a Closing and
in accordance with the terms of this Agreement and separate joint escrow
instructions prepared by Seller and Buyer (the “Escrow Instructions”). When the
term “Closing” or other terms are used in this Agreement, such terms shall be
interpreted to mean and refer to the applicable Closing and transfer of that
portion of the Property to be carried out and consummated.


Notwithstanding anything to the contrary contained herein, with the exception of
the final Closing, at each Closing Seller agrees to hold back from the Closing
proceeds an amount (the “Holdback Amount”) equal to ten percent (10%) of the
Purchase Price to be paid by Buyer at such Closing (such Holdback Amount being
exclusive of any amount held back from such Closing proceeds pursuant to Section
3.6 hereof), which amounts shall be held by Escrow Agent in an interest bearing
account (the “Holdback Account”) pursuant to a holdback escrow agreement to be
negotiated and reasonably agreed to by Seller, Buyer and Escrow Agent prior to
the initial closing (the “Holdback Escrow Agreement”); provided, however, that
(i) when the amount in the Holdback Account reaches Six Million One Hundred
Thousand and No/100 Dollars ($6,100,000.00), then no further amounts shall be
held back from Closings, and (ii) Seller may, in its sole discretion, elect to
receive one hundred percent (100%) of the Purchase Price to be paid by Buyer at
any Closing and deposit a letter of credit with Buyer in the applicable Holdback
Amount (or to increase a letter of credit previously deposited with Buyer by
such Holdback Amount), provided that the issuing bank, and the form and
substance, of any such letter(s) of credit (or any instruments increasing the
amount of any such letter(s) of credit), are acceptable to Buyer, in Buyer’s
reasonable discretion. Subject to and in accordance with the terms and
conditions of this Agreement and the Holdback Escrow Agreement, concurrent with
the final Closing, all amounts held in the Holdback Account shall be disbursed
to Seller and any letters of credit deposited with Buyer pursuant to this
Section 12 shall be released to Seller. Notwithstanding the foregoing (but
subject to Section 17.1.1.2 hereof), if Buyer exercises its right to terminate
this Agreement pursuant to Section 17.1.1.1 hereof, an amount equal to the
lesser of (a) the sum of (1) the amount held in the Holdback Account plus (2)
the aggregate amount of any letters of credit deposited with Buyer pursuant to
this Section 12, and (b) the sum of the amount of Buyer’s actual damages as
determined by a court of competent jurisdiction (“Buyer’s Damages”) resulting
from Seller’s material default which gave rise to Buyer’s right to terminate
this Agreement pursuant to Section 17.1 hereof, shall be disbursed to Buyer out
of the Holdback Account and/or may be drawn down by Buyer against any letter of
credit(s) deposited with Buyer, which amount shall be applied towards
reimbursing Buyer for Buyer’s Damages, and no amounts shall be disbursed to
Seller from the Holdback Account nor any letter of credit deposited with Buyer
released to Seller, unless and until Buyer is fully reimbursed for Buyer’s
Damages.



33





--------------------------------------------------------------------------------



13.Seller’s Closing Documents. For and in consideration of, and as a condition
precedent to Buyer’s payment of the Purchase Price, Seller shall obtain or
execute, at Seller’s expense, and deliver to Title Agent no later than two (2)
Business Days prior to each Closing Date, for delivery to Buyer at each Closing,
the following documents all of which shall be duly executed, acknowledged, and
notarized where required:


13.1    Deed(s). Two (2) originals of the Deed, duly executed by the then titled
owner and in recordable form, conveying to Buyer (or Buyer’s designee or
assignee) marketable fee simple title to each of the Units to be conveyed by
such Deed, including the undivided common interests appurtenant to each Unit in
the common elements of the Project, including the underlying land, to be
conveyed to Buyer pursuant to the terms of this Agreement, together with all
rights, memberships, easements, and appurtenances thereof, subject only to the
Permitted Exceptions.  The Deed for the final Building Closing shall also convey
to Buyer (or Buyer’s designee or  assignee) marketable fee simple title to all
remaining Units, including the undivided common interests appurtenant to such
Units in the common elements of the Project, including the under lying land
(including, without limitation, the Recreation Facilities and any other common
element areas) together with all rights, memberships, easements, and
appurtenances thereof, subject only to the Permitted Exceptions.


13.2    Assignment of Licenses and Permits. Two (2) originals of an Assignment
of Licenses and Permits, duly executed by Seller, assigning to Buyer all
licenses, permits, authorizations and approvals required by law and issued by
all governmental authorities having jurisdiction over the Project which relate
to the Improvements and copies of all certificates issued by the local board of
fire underwriters or other body exercising similar functions, if any, and a copy
of each bill for current real estate taxes and condominium assessments, together
with proof of payment thereof if any of the same have been paid.


13.3    Affidavit. One (1) original affidavit, duly executed by Seller, in form
sufficient to cause the Title Company to remove the “standard exceptions” in a
title insurance policy, including, but not limited to any lien, or right to
lien, for services, labor, or materials heretofore or hereafter furnished,
imposed by law and not shown among the public records, parties in possession and
gap standard exceptions from the title commitment, and an updated certification
of the survey to allow deletion of the standard survey and unrecorded easements
exceptions.


13.4    Assignment of Warranties and Bonds. Two (2) originals of an Assignment
of Warranties, duly executed by Seller, assigning to Buyer all warranties (the
“Assigned Warranties”) from any contractors, subcontractors, suppliers and other
third parties (collectively, the “Contractors”) affecting or relating to the
Improvements, and documents sufficient to the Buyer, in its reasonable
discretion, to show that Buyer, if applicable, is named co-obligee under any and
all construction bonds or similar bonds obtained in connection with the Project.


13.5    Bill of Sale. Two (2) originals of a Bill of Sale, duly executed by
Seller, containing full warranties of title conveying to Buyer marketable title
to the personal property in the Improvements and/or on the Property in the form
and substance reasonably acceptable to Buyer and Seller.



34





--------------------------------------------------------------------------------



13.6    Seller’s Resolutions. A certified copy of resolutions and such other
incumbency and other certificates and documents reasonably requested by Buyer,
Title Agent and/or Escrow Agent to establish Seller’s authority to enter into
this Agreement and the documents referenced herein and the transactions
contemplated herein and therein, all certified as true and correct by an
authorized signatory of Seller.


13.7    Seller’s Certificate. One (1) original of a certificate, duly executed
by Seller, evidencing the reaffirmation of the truth and accuracy of Seller’s
representations and warranties set forth herein, which representations and
warranties will be updated as of the date of the applicable Closing with any
changes that occur prior to such Closing.


13.8    FIRPTA Certificate. One (1) original of an executed affidavit that
Seller is not a foreign entity in accordance with the provisions of Section 1445
of the Internal Revenue Code of 1986, as amended.


13.9    HARPTA Certificate. One (1) original of an executed affidavit that
Seller is a “resident person” as described in Section 235-68, Hawaii Revised
Statutes.


13.10    Certificates of Occupancy. Original final and unconditional
certificates of occupancy for the Buildings that are part of the applicable
Closing.


13.11    Keys. All of the keys to any and all doors or locks to the Improvements
that are part of the applicable Closing.


13.12    Settlement Statement. An executed counterpart to a settlement statement
mutually agreed upon by Buyer and Seller setting forth the amounts paid by or on
behalf of and/or credited to each of Buyer and Seller pursuant to this
Agreement.
    
13.13    Conveyance Tax Certificate. One or more Conveyance Tax Certificates for
the Building, or the Units contained in the Building, duly executed by Seller.


13.14    Architect’s Certificate. One (1) original of an executed certificate of
Seller’s architect to Buyer certifying that the Improvements that are part of
the scheduled Closing comply with all Applicable Laws, including, without
limitation, all building, life safety and health care codes and all Public
Accommodations Laws.


13.15    Lien Releases. Lien releases, affidavits and other documents
satisfactory to counsel for Buyer, indemnifying Buyer from all liability and
expense, including attorneys’ fees, that Buyer may incur in connection with
unfiled mechanics’ liens for any work completed or materials furnished at or
about the Property prior to Closing. Without limiting the generality of the
forgoing, the Seller shall also provide to Title Agent any and all lien waivers,
indemnitees, and other assurances that Title Agent may require in order to
permit it to issue a Title Policy to Buyer as to the Units conveyed insuring
that title thereto is free and clear of all liens whatsoever, including, without
limitation, any mechanic’s or materialmen’s liens.

35





--------------------------------------------------------------------------------





13.16    Partial Assignment of Declarant’s Rights. One (1) original of an
executed Partial Assignment of Declarant’s Rights assigning those certain
declarant rights under the Condominium Documents as noted on Exhibit H relating
to the Units conveyed to Buyer at each Closing to be recorded with the Deed (the
“Partial Assignment of Declarant’s Rights”).


13.17    License Agreement. At the Initial Closing, two (2) originals of an
executed License Agreement.


13.18    Condominium Management Agreement. At the Initial Closing, two (2)
originals of an executed Condominium Management Agreement.


13.19    Sub-Management Agreement. At the Initial Closing, two (2) originals of
an executed Sub-Management Agreement.


13.20    Final Assignment of Declarant’s Rights. At the final Closing, one (1)
original of an executed Assignment of Declarant’s Rights assigning all declarant
rights under the Condominium Documents to be recorded with the Deed for the
Final Closing (the “Final Assignment of Declarant’s Rights”).


13.21    Assignment and Assumption of Condominium Management Agreement. At the
final Closing, two (2) originals of an executed Assignment and Assumption of
Condominium Management Agreement assigning all Condominium Manager’s rights
under the Condominium Management Agreement.


13.22    Termination of Sub-Management Agreement. At the final Closing, two (2)
originals of an executed Termination of Sub-Management Agreement.


13.23    Other Documents. Such other documents as may be reasonably requested by
Buyer, Title Agent and/or Escrow Agent to effectuate any Closing of the Property
hereunder.


14.Buyer’s Closing Documents. Buyer shall obtain or execute, at Buyer’s expense,
and deliver to the Title Agent no later than two (2) Business Days prior to the
Closing Date, for delivery to Seller at Closing, the following documents, all of
which shall be duly executed and acknowledged where required:


14.1    Settlement Statement. An executed counterpart to a settlement statement
mutually agreed upon by Buyer and Seller setting forth the amounts paid by or on
behalf of and/or credited to each of Buyer and Seller pursuant to this
Agreement.


14.2    Buyer’s Resolutions. A certified copy of resolutions and such other
incumbency and other certificates and documents reasonably requested by Seller,
Title Agent and/or Escrow Agent to establish Buyer’s authority to enter into
this Agreement and the documents referenced herein and the transactions
contemplated herein and therein, all certified as true and correct by an
authorized signatory of Buyer.

36





--------------------------------------------------------------------------------





14.3    Buyer’s Certificate. One (1) original of a certificate, duly executed by
Buyer, evidencing the reaffirmation of the truth and accuracy of Buyer’s
representations and warranties set forth in Section 11.1 hereof, which
representations and warranties will be updated as of the date of the applicable
Closing with any changes that occur prior to such Closing.


14.4    Conveyance Tax Certificate. One or more Conveyance Tax Certificates for
the Units contained in the Building, duly executed by Buyer.


14.5    Partial Assignment of Declarant’s Rights. One (1) original of an
executed Partial Assignment of Declarant’s Rights for the Units conveyed to
Buyer at each Closing to be recorded with the Deed.


14.6    License Agreement. At the Initial Closing, two (2) originals of an
executed License Agreement.


14.7    Sub-Management Agreement. At the Initial Closing, two (2) originals of
an executed Sub-Management Agreement.


14.8    Final Assignment of Declarant’s Rights. At the final Closing, one (1)
original of an executed Final Assignment of Declarant’s Rights to be recorded
with the Deed for the Final Closing.


14.9    Assignment and Assumption of Condominium Management Agreement. At the
final Closing, two (2) originals of an executed Assignment and Assumption of
Condominium Management Agreement assigning all Condominium Manager’s rights
under the Condominium Management Agreement.


14.10    Termination of Sub-Management Agreement. At the final Closing, two (2)
original of an executed Termination of Sub-Management Agreement.


14.11    Other Documents. Such other documents as may be reasonably requested by
Seller, Title Agent and/or Escrow Agent to effectuate any Closing of the
Property hereunder.


15.Closing Costs. The costs of each Closing shall be allocated as follows:


15.1    Seller and Buyer shall each pay fifty percent (50%) of the conveyance
tax imposed by the State of Hawaii upon the conveyance of the Property pursuant
to this Agreement based upon the aggregate Purchase Price applicable to the
portion of the Property being conveyed, and closing and recording fees.


15.2    Seller shall pay a portion of the premium for the owner title policy up
to an amount equal to the cost of a Hawaii standard coverage title insurance
policy all title search and examination expenses, and the cost of the Survey and
all updates thereto required by the Title Company or the Seller’s construction
lender in accordance with Section 10.2 of this Agreement.

37





--------------------------------------------------------------------------------





15.3    Buyer shall pay the balance of the premium for the Title Policy, the
fees for any endorsements to the Title Policy, recording fees associated with
the Condominium Documents and the Timeshare Documents, and any costs associated
with any Buyer financing. Buyer shall pay the cost of any Survey updates or
re-certifications strictly related to Buyer’s condominium or timeshare filings
for the Property (if any) in accordance with Section 10.2 of this Agreement.


15.4    Each party shall pay the cost of its own attorneys’ fees.


16.Pro-rations. The following items shall be prorated and/or credited between
Seller and Buyer as of 12:01 a.m. on each Closing Date:


16.1    Property Taxes.


16.1.1    Real estate taxes and other taxes applicable to the portion of the
Property that is part of a scheduled Closing for the year of the Closing shall
be prorated based upon the official tax bill(s) for such year, if available. If
tax bills for the year of Closing are not available on the Closing Date, an
estimated proration shall be made at Closing based upon the last obtainable tax
bills, taking into account known changes in value or millage, and taxes shall be
reprorated upon the issuance of final bills therefor. Any amounts due from
either party to the other shall be paid within ten (10) days of either party’s
demand for adjustment or reimbursement. At each Closing, if not previously paid,
Seller shall pay or provide for payment of all real estate taxes and assessments
for all years prior to the year of Closing, and the Title Policy shall certify
that all such taxes have been paid. If the Units or the Property are part of a
larger tax parcel, each party’s estimated share of taxes for the year of Closing
will be held in escrow by Escrow Agent in an interest bearing account with
interest accruing to each party on the sums deposited by such party until bills
for the Units are available, at which time the sums so held will be applied to
the payment of such taxes.


16.1.2    All general and special governmental assessments applicable to the
portion of the Property that is part of a scheduled Closing through the
applicable Closing Date shall be paid by the Seller prior to or at such closing.
Buyer shall pay all such assessments imposed after the Closing Date.


16.2    Utility Charges. Prior to any Closing, and with respect to any period
prior to such Closing, Seller shall pay or cause to be paid all utility bills
pertaining to the portion of the Property that is a part of such Closing and any
other portions of the Property not previously acquired by Buyer. Subsequent to
any Closing, Buyer shall be responsible for the payment of all bills for
utilities furnished to all portions of the Property acquired by Buyer in
connection with, or prior to, any such Closing. Notwithstanding the foregoing,
(i) Seller shall pay or cause to be paid all utility bills pertaining to the
Recreation Facilities with respect to any period prior to the Initial Closing,
and (ii) Buyer shall pay or cause to be paid all utility bills pertaining to the
Recreation Facilities with respect to any period from and after the Initial
Closing. Seller and Buyer hereby agree to prorate as of midnight preceding the
date of each Closing and pay their respective shares of all utility bills
received subsequent to each Closing if they include a service period prior to
the date

38





--------------------------------------------------------------------------------



of each such Closing. Seller shall be entitled to all deposits made by Seller to
the utility providers prior to Closing, if any.
16.3    Other Prorated Items. Such other items constituting pro-rations as are
normally made in connection with the sale of similar properties in the State of
Hawaii shall be prorated at each Closing.


17.Default, Opportunity to Cure. In the event that Buyer has actual awareness
and understanding that (a) certain facts and circumstances exist, and (b) that
such facts and circumstances give rise to a material default or breach of
representations, warranties, or other obligations under this Agreement, Buyer
shall not deliberately fail to provide prompt written notice to Seller of such
material default or breach and the facts and circumstances underlying such
material default or breach.


17.1    Seller’s Default.


17.1.1    In the event of a material default by Seller under the terms of this
Agreement which is not cured within thirty (30) days following Buyer’s written
notice to Seller specifying the nature of the default, or in the event any
condition precedent to Buyer’s obligations hereunder cannot be fulfilled or
satisfied because Seller negligently or intentionally frustrated such
fulfillment by some affirmative act or negligent or intentional omission, then
Buyer shall have the option to exercise any of the remedies below.
Notwithstanding the foregoing, if the default is of such a character as to
require more than thirty (30) days to cure, and provided that Seller has
commenced efforts to cure such default within such thirty (30) day period and
Seller is diligently pursuing such efforts to completion, then Seller shall have
an additional thirty (30) days to cure such default before Buyer may exercise
any of the remedies below.


17.1.1.1    Buyer may terminate this Agreement by written notice to Seller,
whereupon the Agreement shall be of no further force and effect, and Buyer and
Seller shall have no further rights, obligations or liabilities hereunder,
except for any obligations which expressly survive the termination of this
Agreement.


17.1.1.2    Buyer may exercise all rights and remedies provided at law and in
equity; provided, however, in no event shall Seller be liable to Buyer for any
special, indirect, consequential, punitive or incidental damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach by Seller of this Agreement, or diminution of
value or any damages based on any type of multiple.


17.2    Buyer’s Default.


17.2.1    Each of the following events shall constitute a default of this
Agreement by Buyer (a “Buyer Default”):


17.2.1.1    A material default by Buyer under the terms of this Agreement which
is not cured within, (i) in the case of a default in payment, three (3) Business
Days, and (ii)

39





--------------------------------------------------------------------------------



for any other default, ten (10) Business Days, following Seller’s written notice
to Buyer specifying the nature of the default, or in the event any condition
precedent to Seller’s obligations hereunder cannot be fulfilled or satisfied
because Buyer negligently or intentionally frustrated such fulfillment by some
affirmative act or negligent or intentional omission. Notwithstanding the
foregoing, if the default is of such a character as to require more than ten
(10) Business Days to cure (which for avoidance of doubt, a default in payment
shall not be considered to require), and provided that Buyer has commenced
efforts to cure such default within such ten (10) Business Days and Buyer is
diligently pursuing such efforts to completion, then Buyer shall have an
additional thirty (30) days to cure such default before Seller may exercise any
of the remedies below. Notwithstanding anything in this Agreement to the
contrary, Buyer shall not be entitled to any additional period of time to cure a
failure to deliver an approval or disapproval notice within any timeframe
specified in this Agreement.


17.2.1.2    Co-Acquirer or Buyer files a voluntary petition for relief under
title 11 of the United States Code.


17.2.1.3    Any subsidiary, successor, or assign of Co-Acquirer or Buyer files a
voluntary petition for relief under title 11 of the United States Code and such
voluntary petition materially and adversely affects Co-Acquirer’s or Buyer’s
ability to perform its obligations under this Agreement.


17.2.1.4    Co-Acquirer, Buyer, or any of their respective subsidiaries,
successors, or assigns (i) is subject to an event of default (beyond applicable
notice and/or cure periods) under any indebtedness in an amount greater than Two
Hundred Million and No/100 Dollars ($200,000,000.00) with one or more of such
party’s lenders secured by one or more blanket liens over all of such party’s
assets, which event of default results in the enforcement of remedies against
such party pursuant to such liens, or (ii) is subject to litigation which, if
adversely determined, would materially and adversely affect Co-Acquirer’s or
Buyer’s ability to perform its obligations of this Agreement; provided, that if
Buyer or Co-Acquirer becomes aware of any foregoing, Buyer or Co-Acquirer, as
the case may be, shall promptly notify Seller of same.


17.2.2    In the event of a Buyer Default, Seller may


17.2.2.1    Suspend all construction activities related to the Project and the
Improvements and the timeframe for completion of the Improvements and the
Closings shall be extended by the time period that such Buyer Default exists;


17.2.2.2    Seek any remedy available to it at law or in equity, including the
right to seek damages on account of such Buyer Default; provided, however, in no
event shall Buyer be liable to Seller for any special, indirect, consequential,
punitive or incidental damages, including loss of future revenue or income, loss
of business reputation or opportunity relating to the breach or alleged breach
by Buyer of this Agreement, or diminution of value or any damages based on any
type of multiple; and



40





--------------------------------------------------------------------------------



17.2.2.3    Terminate this Agreement, and, upon such termination, the Agreement
shall be of no further force and effect, and Buyer and Seller shall have no
further rights, obligations or liabilities hereunder, except for any obligations
which expressly survive the termination of this Agreement.


17.3    Mutuality of Remedies. Each of the parties acknowledges that the
remedies stated above have been negotiated and provide mutual, satisfactory and
adequate and proper compensation and consideration to each of the parties and
that such remedies take into account the peculiar risks of each of the parties.


17.4    Co-Acquirer’s Obligations. The undersigned Co-Acquirer is the indirect
corporate parent of Buyer and, as such, will receive a benefit from this
Agreement. Co-Acquirer shall be jointly and severally liable for any obligations
or liabilities of Buyer resulting from any default of Buyer under this
Agreement.


18.Indemnification; Limitation of Liability.


18.1    Indemnification by Seller. Subsequent to the Initial Closing, Seller
hereby agrees to indemnify and hold Buyer and its members, managers, officers,
directors, partners, employees, agents, subsidiaries, affiliates and
representatives (collectively, the “Buyer Indemnified Parties,” and each, a
“Buyer Indemnified Party”) harmless from and against any and all loss, damage,
liability, cost and expense (including reasonable attorneys’ fees) which the
Buyer Indemnified Parties may suffer, sustain or incur as a result of (i) any
violation of any Environmental Law with respect to the Property by Seller, (ii)
the placement of any Hazardous Materials on, in or under the Property by Seller,
(iii) any breach of any representation, warranty, covenant, agreement or
undertaking made by Seller in this Agreement or in any document delivered
pursuant hereto or in connection with the transactions contemplated hereby, (iv)
events or circumstances occurring or existing with respect to the ownership
and/or the operation of any business at the Property by Seller, (v) any breach
by Seller under any Key Construction Document entered into by Seller, or (vi)
any fraud, willful misconduct or bad faith of Seller in connection with this
Agreement or the transactions contemplated hereby.


18.2    Indemnification by Buyer. Subsequent to the Initial Closing, Buyer
hereby agrees to indemnify and hold Seller and its members, managers, officers,
directors, partners, employees, agents, subsidiaries, affiliates and
representatives (collectively, the “Seller Indemnified Parties,” and each, a
“Seller Indemnified Party”) harmless from and against any and all loss, damage,
liability, cost and expense (including reasonable attorneys’ fees) which the
Seller Indemnified Parties may suffer, sustain or incur as a result of (i) any
breach of any representation, warranty, covenant, agreement or undertaking made
by Buyer in this Agreement or in any document delivered pursuant hereto or in
connection with the transactions contemplated hereby, or (ii) any fraud, willful
misconduct or bad faith of Buyer in connection with this Agreement or the
transactions contemplated hereby.



41





--------------------------------------------------------------------------------



18.3    Limitation of Liability. Except as may otherwise be provided in this
Agreement, from and after the Closing of any portion of the Project, Buyer shall
look solely to the Contractors, the Architect, the Assigned Warranties, and any
bonds for which Buyer has been named co-obligee, with respect to any claim for
defects in materials and workmanship with respect to the Improvements. Seller
shall cooperate fully in pursuing any claims against the Contractors, the
Architect or covered by the Assigned Warranties.


19.Condemnation. If, prior to the final Closing, action is initiated to take by
eminent domain proceedings or by deed in lieu thereof any of the Property or the
Improvements for which a Closing has not yet occurred, or which materially
impedes contemplated access to the Project, so as to substantially or materially
interfere with the operation of the Project, Buyer may either (i) terminate this
Agreement, in which event this Agreement shall be of no further force and effect
and Buyer and Seller shall have no further rights, obligations or liabilities
hereunder, except for the obligations which expressly survive termination, or
(ii) consummate the transactions contemplated herein, in which event the award
of the condemning authority attributable to the portion of the Property or the
Improvements so taken shall be assigned to Buyer at the applicable Closing. At
Buyer’s option, any portion of the award attributable to the Property or the
Improvements which has been paid or agreed to be paid by the condemning
authority may be credited against the Purchase Price at the applicable Closing
and the remainder of the award attributable to the Property or the Improvements
shall be paid or assigned to Buyer. If Buyer does not elect to terminate this
Agreement pursuant to this Section 19, then Buyer shall have the right to
contest any such taking or compensation and Seller hereby assigns Buyer all of
Seller’s rights relating to settlement or contest of any such taking of the
Property or the Improvements.


20.Damage or Destruction. If a material part of the Improvements or the
Buildings shall be destroyed or materially damaged prior to the applicable
Closing for such Improvements or Buildings, the Improvements shall be restored
and repaired, at Seller’s sole cost and expense, in accordance with the Final
Plans; provided, however, if such damage or destruction results in the delay of
the Closing for such Improvements or Buildings by six (6) months or longer,
Buyer may elect to terminate this Agreement by written notice delivered to
Seller within five (5) Business Days of Buyer’s notice of such delay of such
Closing. Unless Buyer elects to terminate the Agreement, Closing shall be
delayed until the date that is thirty (30) days after the damaged areas are
restored and construction is complete in accordance with the Final Plans or such
later date as is agreed to in writing by Buyer and Seller. Upon any such
termination of this Agreement, the rights, duties, obligations, and liabilities
of all parties hereunder shall immediately terminate and be of no further force
or effect, except as expressly provided to the contrary in this Agreement.
Seller shall bear all risk of loss or damage or destruction of the Buildings or
Improvements by casualty prior to the Closing for such Improvements or
Buildings.


21.Notices. All notices hereunder shall be in writing and sent to the recipients
thereof through the use of any one of (i) a recognized national courier
providing regular overnight delivery service, (ii) hand delivery, (iii)
certified United States mail, return receipt requested, or (iv) email and shall
be deemed properly delivered when and if delivered to the recipient’s office by
any such service, as evidenced by the delivery receipt obtained by such service
from the recipient’s office, or evidence

42





--------------------------------------------------------------------------------



of the recipient’s refusal of such notice, or in the case of a notice sent via
email, the notice shall be deemed received at the time sent by email; provided,
if any notice is sent via method (i) or (iii), the sending party shall also
email the receiving party that a notice by method (i) or (iii) has been sent,
such notices to be delivered to the parties at the addresses set forth below:


If to the Seller:     Hawaii Funding, LLC
c/o Och-Ziff Real Estate
9 West 57th Street, 40th Floor,
New York, N.Y. 10019
Attn: Ronald Tellez
Email: ronald.tellez@ozcap.com
                    
With a required copy also delivered to the Seller’s counsel:
    
K&L Gates LLP
134 Meeting Street, Suite 200
Charleston, SC 29401
Attn: Matthew Norton / Joshua Reeves
Email: matt.norton@klgates.com
joshua.reeves@klgates.com


If to the Buyer:    c/o Diamond Resorts International Inc.    
10600 W. Charleston Blvd.,
Las Vegas Nevada, 89135
Attn: General Counsel
Email:     kona1notices@diamondresorts.com
notices@diamondresorts.com
jared.finkelstein@diamondresorts.com
                        haseeb.ashraf@diamondresorts.com


With a required copy also delivered to the Buyer’s counsel:


Katten Muchin Rosenman LLP
525 W. Monroe Street, Suite 1900
Chicago, IL 60661
Attn: Peter A. Siddiqui
Email: peter.siddiqui@kattenlaw.com


Either party may change the person and/or address required for proper notice by
giving the other party written notice of such modification in the manner
described in this Section. The parties agree that the attorney for a party shall
have the authority to deliver notices on such party’s behalf to the other
parties hereto.


A duplicate notice may be also sent by facsimile (fax) as an accommodation, but
notice shall be effective only if delivered by method (i), (ii), (iii) or (iv)
listed above.

43





--------------------------------------------------------------------------------





22.Survival of Provisions. All covenants, representations, warranties, and
agreements set forth in this Agreement shall survive the execution or delivery
of any and all Deeds and other documents at any time executed or delivered
under, pursuant to, or by reason of this Agreement, for a period of five (5)
years after each Closing for the portion of the Property conveyed at such
Closing and shall survive the payment of all monies made under, pursuant to, or
by reason of this Agreement for a period of five (5) years after each Closing
for the portion of the Property conveyed at such Closing.


23.Binding Effect. The provisions of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their permitted designees and
legal representatives, successors, and assigns. Time is of the essence of this
Agreement.


24.Miscellaneous.


24.1    Applicable Law. This Agreement and all questions of interpretation,
construction and enforcement hereof, and all controversies hereunder, shall be
governed by the applicable statutory and common law of the State of Hawaii
without regard to conflict of law principles.


24.2    Claims and Disputes. The parties acknowledge and agree that mediation
and arbitration shall be the exclusive dispute resolution mechanism for this
Agreement in accordance with the following:


24.2.1    The parties shall endeavor to resolve their disputes by mediation
which, unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with their Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to this
Agreement, and filed with the person or entity administering the mediation
within a reasonable time after the dispute has arisen. The request may be made
concurrently with the binding dispute resolution but, in such event, mediation
shall proceed in advance of binding dispute resolution proceedings, which shall
be stayed pending mediation for a period of 30 days from the date of filing,
unless stayed for a longer period by agreement of the parties or court order. If
an arbitration is stayed pursuant to this Section, the parties may nonetheless
proceed to the selection of the arbitrator(s) and agree upon a schedule for
later proceedings.


24.2.2    Any claim, subject to, but not resolved by, mediation shall be subject
to arbitration which, unless the parties mutually agree otherwise, shall be
administered by the American Arbitration Association, in accordance with the
Construction Industry Arbitration Rules in effect on the date of this Agreement.
Demand for arbitration shall be made in writing, delivered to the other party to
the Agreement, and filed with the person or entity administering the
arbitration. The award rendered by the arbitrator or arbitrators shall be final,
and judgment may be entered upon it in accordance with applicable law in any
court having jurisdiction thereof.


24.2.3    Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration

44





--------------------------------------------------------------------------------



agreement governing the other arbitration permits consolidation; (2) the
arbitrations to be consolidated substantially involve common questions of law or
fact; and (3) the arbitrations employ materially similar procedural rules and
methods for selecting arbitrator(s).


24.2.4    Any party to an arbitration may include by joinder persons or entities
substantially involved in a common question of law or fact whose presence is
required if complete relief is to be accorded in arbitration provided that the
party sought to be joined consents in writing to such joinder. Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of a claim not described in the written consent.


24.2.5    The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.


24.2.6    The discovery allowed under this Section 24.2 may pertain to any
matter, not privileged, which is involved in the dispute and shall be available
for use as evidence in the same manner and for the same reasons as provided by
law in suits or proceedings conducted under the laws of the State of Hawaii,
except that such discovery shall be limited to only the exchange of documents
and depositions and no other discovery shall be permitted. Admissibility of
evidence at such arbitration shall be governed by the Federal Rules of Evidence.
The agreement to arbitrate contained herein shall be specifically enforceable
under applicable law.


24.3    Partial Invalidity. In the event any term or provision of this Agreement
shall be held illegal, unenforceable or inoperative as a matter of law, the
remaining terms and provisions of this Agreement shall not be affected thereby,
but each such term and provision shall be valid and shall remain in full force
and effect if the deletion of the invalid provision shall not destroy the clear
intent and purpose of this Agreement or deprive Buyer of a material benefit
contemplated by this Agreement. The parties acknowledge that a court of
competent jurisdiction shall have the authority to reform this Agreement to
conform to the parties’ clear intent.


24.4    Assignment. This Agreement and Seller’s rights hereunder and to the
Property shall not be transferred or assigned by Seller (except as expressly
contemplated by this Agreement in connection with the Closings) without the
prior written consent of Buyer. This Agreement and Buyer’s rights hereunder and
to the Property shall not be transferred or assigned by Buyer without the prior
written consent of Seller, except to an affiliated company; provided, however,
that no assignment by Buyer shall affect the Co-Acquirer’s obligations
hereunder.


24.5    Non‑Merger. The provisions of all sections of this Agreement that from
their sense and context are intended to survive the closing shall survive and
shall not be merged into the documents of conveyance from Seller to Buyer at
closing.


24.6    Entire Agreement. This Agreement embodies the entire understanding
between the parties, and supersedes any and all prior agreements and
understandings, written or oral, formal or informal.



45





--------------------------------------------------------------------------------



24.7    Pronouns. All pronouns and nouns and variations thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the parties may require.


24.8    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties. The headings of
various Sections in this Agreement are for convenience only and are not to be
utilized in construing the content or meaning of the substantive provisions
hereof. Each party acknowledges and waives any claim contesting the existence
and the adequacy of the consideration given by the other in entering into this
Agreement.


24.9    Waivers and Extensions. No waiver or any breach of any agreement or
provisions herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof or of any other agreement or provisions herein
contained. No extension of time for performance of any obligations or acts shall
be deemed an extension of the time for performance of any other obligations or
acts.


24.10    Time. Time is of the essence with respect to this Agreement. Whenever
the time for performance of any act hereunder falls on a Saturday or Sunday or a
legal holiday in Orlando, Florida; New York City, or Kona, Hawaii such time
shall be ipso facto extended to the next Business Day.


24.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original. Facsimile copies or PDF copies sent by email
of this Agreement and any amendments hereto and any signatures thereon shall be
considered for all purposes as originals.


24.12    Modifications. This Agreement may only be modified or amended in
writing signed by both Seller and Buyer. After the Effective Date, Seller shall
reasonably cooperate with Buyer to make any amendment to this Agreement which is
requested by Buyer and which, in Seller’s reasonable discretion, would not have
a material adverse effect on Seller.


24.13    Attorney Fees, Expenses, and Costs. Should either party institute
arbitration or other legal proceedings founded upon a breach of this Agreement,
except as any party’s remedies or recoveries may be otherwise expressly limited
hereunder, the prevailing party may request from arbitrator or other judicial
officer the recovery from the other party the reasonable attorneys’ and
paralegal fees, arbitration costs and other expenses incurred by the prevailing
party in connection with such proceedings, on appeal and in bankruptcy or
administrative proceedings which interpret or enforce such party’s rights under
this Agreement, and such arbitrator or other judicial officer shall award such
recovery in their judgment.


24.14    Further Assurances. Seller shall either deliver or cause to be
delivered to Buyer following the Closings, at any time, and from time to time,
such additional and other conveyance documents, assignments and other
agreements, as the Buyer may reasonably request, without incurring any material
cost or expense to the Seller, to fully effect the purposes of this Agreement
and the conveyance of the Property.

46





--------------------------------------------------------------------------------





24.15    Force Majeure. If a cause of delay is not due to the willful act or
neglect of a party, and as a result of any matter of Force Majeure, either party
is prevented from performing its obligations hereunder, and if the party so
delayed or prevented provides written notice of such occurrence to the other
party not later than ten (10) days following the initial occurrence thereof,
then except where the provisions of this Agreement clearly provide to the
contrary, neither Seller nor Buyer shall be deemed in default with respect to
the performance of any of the terms, covenants and conditions of this Agreement
if such failure shall be due to Force Majeure. In any such event, except where
expressly noted in this Agreement to the contrary, the time for performance of
such obligations shall be extended one day for each day (but not exceeding 180
days) such party is prevented from performing its obligations under this
Agreement by such Force Majeure causes.


24.16    No Recording of this Agreement. This Agreement shall not be recorded;
provided, however, Seller and Buyer agree that the Buyer may upon request ask
that a short form memorandum of this Agreement in form reasonably satisfactory
to Seller and Buyer be recorded in the public records of the State of Hawaii.
Buyer covenants and agrees that if such short form agreement is consented to by
Seller and recorded, then, at the expiration or earlier termination of this
Agreement for any reason, Buyer shall execute an instrument confirming
cancellation of this Agreement in recordable form. If a short form agreement is
recorded, Buyer shall deposit with the Escrow Agent a recordable termination
agreement that may be recorded following termination of this Agreement prior to
the final Closing or, in the alternative, such agreement shall be returned to
Buyer at the final Closing.


24.17    Escrow Duties.


24.17.1    Escrow Agent agrees by acceptance thereof, to hold and disburse all
monies paid and documents delivered in escrow in accordance with the terms and
conditions of this Agreement, the Holdback Escrow Agreement and the Escrow
Instructions. Any escrowed funds paid by Buyer shall be invested in an interest
bearing account approved by Buyer in writing.


24.17.2    Escrow Agent agrees to hold in escrow and disburse funds in
accordance with terms and conditions of this Agreement, the Holdback Escrow
Agreement and the Escrow Instructions. Failure of clearance of funds shall not
excuse performance by the Buyer.


24.18    Conflict of Interest. Seller, Buyer and their respective members,
managers, officers, directors, partners, employees, agents, subsidiaries,
affiliates and representatives may engage in or possess any interest in other
business ventures of every nature and description independently or with others,
including, but not limited to, the ownership, financing, leasing, syndication,
brokerage, sale, development and/or management of real property, whether
competing with, similar to or within close proximity of the Property. Each party
acknowledges the foregoing and waives any claim relating to any existing or
future conflicts of interest or other claims of any nature with respect to any
activities described in this Section 24.18.



47





--------------------------------------------------------------------------------



24.19    Brokers. Seller and Buyer each represent to the other that it has not
enlisted the services of a broker or agent in connection with the transactions
contemplated hereby, other than CFL Partners, Inc., which has been engaged by
Seller and whose fees shall be paid by Seller, nor has it taken any other
actions which could give rise to a claim for a commission in connection with
transactions contemplated hereby. Each party agrees to indemnify the other party
against, and to hold the other party harmless from, any and all losses, costs,
damages, liabilities and expenses resulting from a breach by the indemnifying
party of the foregoing representation. Such indemnifications shall survive the
Closings.


24.20    Buyer’s Representatives. Buyer shall designate by written notice to
Seller any person, or persons, who may bind the Buyer as to any approvals or
authorizations required under this Agreement the (“Buyer’s Representatives”).
Buyer may change Buyer’s Representatives from time to time by giving Seller
written notice of such change. The designation of the Buyer’s Representatives
shall not relieve Seller of its obligation to deliver any notices required under
this Agreement in the manner described in Section 21.


24.21    Confidentiality. From and after the Effective Date, the parties to this
Agreement shall, and shall cause their respective Representatives (as
hereinafter defined) that receive Confidential Information to, hold in
confidence this Agreement and any and all confidential information about the
Project (such information, “Confidential Information”), whether written or oral,
concerning the Agreement, except to the extent that such party can show that
such information (a) is generally or becomes available to and known by the
public other than as a result of a breach of this agreement by such party or any
of its affiliates; or (b) is lawfully acquired by such party or any of its
affiliates from sources which are not prohibited from disclosing such
information by a legal, contractual, or fiduciary obligation. Notwithstanding
the foregoing, either party shall be permitted to disclose Confidential
Information to its and its affiliate’s directors, officers, employees, partners,
financing sources, investors, agents, advisors and representatives
(“Representatives”) to the extent that such persons are subject to an obligation
of confidentiality that is substantially consistent with this provision. If any
party or any party’s Representatives are compelled to disclose any information
by judicial or administrative process or by other requirements of Applicable
Law, such party shall promptly notify the other parties to this Agreement (to
the extent practicable and permitted by law) in writing and shall disclose only
that portion of such information which such party is advised by its counsel is
legally required to be disclosed, provided that such party shall use reasonable
best efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information. No
publicity release or announcement concerning this Agreement or the Project shall
be made without advance written approval thereof by the parties hereto.
Notwithstanding the foregoing, (i) each party hereto may release such
information that is required of them pursuant to any Applicable Law; provided
that such releasing party shall, prior to such release (to the extent
practicable and permitted by law), promptly inform the other parties in writing
regarding the requirement and content of such release; and (ii) Buyer can
disclose this Agreement and information related to the Project to its affiliates
and their respective investors and financing sources. Notwithstanding the
foregoing, Buyer and Co-Obligor shall be permitted to disclose this Agreement to
the Securities and Exchange Commission, the New York Stock Exchange, and any
other governmental entity or self-regulatory organization without the consent of
any party.

48





--------------------------------------------------------------------------------





[Remainder of page intentionally left blank; signatures follow.]

49





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate and their respective seals to be affixed hereunto as of
the day, month and year first above written.
BUYER:


DIAMOND RESORTS KONA DEVELOPMENT,                             LLC, a Delaware
limited liability company


By:    /s/ Howard S. Lanznar            
Name:     Howard S. Lanznar
Title:    EVP and Chief Administrative Officer



CO-ACQUIRER:


DIAMOND RESORTS INTERNATIONAL, INC.,                             a Delaware
corporation            


By:    /s/ Howard S. Lanznar            
Name:     Howard S. Lanznar
Title:    EVP and Chief Administrative Officer






                SELLER:


HAWAII FUNDING LLC,
a Delaware limited liability company


By:    /s/ Steven E. Orbuch            
Name:     Steven E. Orbuch    
Title:    Authorized Person                


        





50





--------------------------------------------------------------------------------



EXHIBIT A


Legal Description of Property


-PARCEL FIRST:-


All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent 1669, Land Commission Award 8516-B, Apana 3 to
Kamaikui) situate, lying and being at Kahului 2nd, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 6-C of the “KONA SEA
CREST SUBDIVISION” and thus bounded and described:
Beginning at the northeasterly corner of this parcel of land, being also the
northwesterly corner of 6-G (Proposed Kahului to Keauhou Parkway) of this
subdivision and being a point on the southerly boundary of Lot 5, the
coordinates of said point of beginning referred to Government Survey
Triangulation Station “KAHELO” being 1,439.40 feet north and 1,207.69 feet east
and running by azimuths measured clockwise from true South:
Thence, from a tangent azimuth of 25° 01’ 16” following along Lot 6-G (Proposed
Kahului to Keauhou Parkway) of this subdivision and along the remainders of Lot
6 and Royal Patent 1669, Land Commission Award 8516-B, Apana 3 to Kamaikui on a
curve to the left with a radius of 2,050.00 feet, the chord azimuth and distance
being:
1.
19°
14’
08”
413.30
feet to a point;
2.
103°
27’
 
161.53
feet along Lot 4-A-1 and along the remainder of Royal Patent 1669, Land
Commission Award 8516-B, Apana 3 to Kamaikui to a point;
3.
72°
30’
 
921.82
feet along Lot 4-A-1 and along the remainder of Royal Patent 1669, Land
Commission Award 8516-B, Apana 3 to Kamaikui to a point;
4.
168°
06’
 
390.67
feet along Lot 6-E (Road Widening Lot) of this subdivision and along the
remainders of Lot 6 and Royal Patent 1669, Land Commission Award 8516-B, Apana 3
to Kamaikui to a point;
Thence, following along Lot 6-E (Road Widening Lot) of this subdivision and
along the remainders of Lot 6 and Royal Patent 1669, Land Commission Award
8516-B, Apana 3 to Kamaikui on a curve to the left with a radius of 746.80 feet,
the chord azimuth and distance being:
5.
166°
21’
45”
45.29
feet to a point;
6.
253°
22’
 
55.87
feet along the remainder of Royal Patent 1669, Land Commission Award 8516-B,
Apana 3 to Kamaikui to a point;


 
 
 




--------------------------------------------------------------------------------



7.
170°
26’
 
64.65
feet along the remainder of Royal Patent 1669, Land Commission Award 8516-B,
Apana 3 to Kamaikui to a point;
8.
266°
20’
 
153.00
feet along Royal Patent 8060, Land Commission Award 10373 to Neniha to a point;
9.
171°
30’
 
105.00
feet along the remainder of Royal Patent 1669, Land Commission Award 8516-B,
Apana 3 to Kamaikui to a point;
Thence, for the next three (3) courses following along Lot 3 and along Grant
1868 to Kaupena:
10.
252°
27’
 
24.80
feet to a point;
11.
264°
10’
 
95.20
feet to a point;
12.
265°
19’
 
50.35
feet to a point;
Thence, for the next six (6) courses following along stonewall, Lot 3 and Grant
1868 to Kaupena:
13.
269°
07’
 
23.38
feet to a point;
14.
269°
38’
 
26.44
feet to a point;
15.
279°
48’
 
15.17
feet to a point;
16.
270°
56’
 
20.74
feet to a point;
17.
262°
38’
 
28.60
feet to a point;
18.
257°
39’
 
59.11
feet to a point;
Thence, for the next seventeen (17) courses following along Lot 5 and along
Grant 1868 to Kaupena:
19.
263°
01’
 
21.84
feet to a point;
20.
264°
43’
 
62.91
feet to a point;
21.
270°
58’
 
55.69
feet to a point;
22.
276°
38’
 
19.36
feet to a point;
23.
269°
48’
 
34.46
feet to a point;
24.
272°
57’
 
11.96
feet to a point;
25.
279°
00’
 
15.93
feet to a point;


2





--------------------------------------------------------------------------------



26.
269°
46’
 
25.24
feet to a point;
27.
275°
23’
 
79.79
feet to a point;
28.
220°
00’
 
12.86
feet to a point;
29.
271°
14’
 
51.42
feet to a point;
30.
269°
31’
 
99.15
feet to a point;
31.
274°
02’
 
56.09
feet to a point;
32.
277°
38’
 
39.10
feet to a point;
33.
277°
36’
 
82.53
feet to a point;
34.
277°
00’
 
67.70
feet to a point;
35.
274°
28’
 
15.02
feet to the point of beginning and containing an area of 12.544 acres, more or
less.

-PARCEL SECOND:-


All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent 1669, Land Commission Award 8516-B, Apana 3 to
Kamaikui) situate, lying and being at Kahului 2nd, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 6-E (ROAD WIDENING LOT)
of the "KONA SEA CREST SUBDIVISION", same being a portion of Lot 6, and thus
bounded and described:


Beginning at the southwesterly corner of this parcel of land, being also the
northwesterly corner of Lot 4-A-1 and being a point on the easterly side of Alii
Drive, the coordinates of said point of beginning referred to Government Survey
Triangulation Station "KAHELO" being 808.04 feet north and 30.49 feet east and
running by azimuths measured clockwise from true South:


1. 168° 06'        391.16        feet along the easterly side of Alii Drive to a
point;


Thence, following along the easterly side of Alii Drive, on a curve to the left
with a radius of 741.80 feet, the chord azimuth and distance being:


2. 166° 22'        44.88        feet to a point;


3. 253° 22'        5.00        feet along the remainder of Royal Patent 1669,
Land Commission Award 8516-B, Apana 3 to Kamaikui to a point;


Thence, from a tangent azimuth of 344° 37' 30" following along Lot 6-C of this
subdivision and along the remainders of Lot 6 and Royal Patent 1669, Land
Commission Award 8516-B, Apana 3

3





--------------------------------------------------------------------------------



to Kamaikui on a curve to the right with a radius of 746.80 feet, the chord
azimuth and distance being:


4. 346° 21' 45"    45.29        feet to a point;


5. 348° 06'        390.67    feet along Lot 6-C of this subdivision and along
the remainders of Lot 6 and Royal Patent 1669, Land Commission Award 8516-B,
Apana 3 to Kamaikui to a point;


6. 72° 30'        5.02        feet along Lot 4-A-1 and along the remainder of
Royal Patent 1669, Land Commission Award 8516-B, Apana 3 to Kamaikui to the
point of beginning and containing an area of 2,179 square feet, more or less.






BEING THE PREMISES ACQUIRED BY WARRANTY DEED
GRANTOR
:    DAVID B. THOMPSON, Trustee, and KAREN R. THOMPSON, Trustee, of the David B.
Thompson and Karen R. Thompson Revocable Trust Agreement dated December 4, 1990,
as amended and restated October 11, 1993

GRANTEE
:    SUNSTONE KONA LLC, a Hawaii limited liability company

DATED
:    April 15, 2003

RECORDED
:    Document No. 2003-073189






4





--------------------------------------------------------------------------------



EXHIBIT B


Permitting Requirements


Permit / Approval / Submittal
Issuer
Notes
Special Management Area (SMA)
•    County of Hawaii (“County”)
•    n/a
Historic preservation
•    State of Hawaii (“State”)
•    Related to on-site archeological features
Site plan
•    County
•    n/a
Conditional Letter of Map Revision
•    County, Federal (FEMA)
•    n/a
Water units
•    County
•    Project needs additional water units
Building permit
•    County
•    n/a
Utility review
•    Relevant entities (e.g., electric company, etc.)
•    Need utility companies to review and approve plans
Grub and clear grading permit
•    County, State
•    For all civil construction
Underground Injection Control *
•    State
•    For drywell drainage
National Pollution Discharge Elimination System*
•    State
•    n/a
Roadway Right of Way*
•    County
•    Required for construction work in County right of way
OSHA*
•    State, Federal
•    Related to on-site job safety
Signage*
•    County
•    Permit required for Project signage
Solid waste management plan*
•    County
•    Addresses how solid waste will be handled
Emergency response plan*
•    County
•    Addresses plans for evacuation, etc.

* The parties acknowledge and agree that these permits/approvals may be obtained
after the Feasibility Period.

 
 
 




--------------------------------------------------------------------------------



EXHIBIT C


Project Specifications


[Pictures Attached]


 





 
 
 




--------------------------------------------------------------------------------



EXHIBIT D


FURNISHINGS


Buyer shall be responsible for purchasing and delivering to the Property the
following Furnishings. Where noted, Seller shall be responsible for installing
the Furnishings below (“Seller Installed Furnishings”), and for such Seller
Installed Furnishings, Seller will also be responsible for providing insurance,
care, and security for such Furnishings after they have been delivered by Buyer
to the Property; provided, that (i) Buyer shall deliver the Seller Installed
Furnishings to the Property in good condition; (ii) Buyer shall coordinate the
delivery of the Seller Installed Furnishings with Seller to avoid any
interference with Seller’s construction of the Improvements; and (iii) any delay
in Buyer’s delivery of the Seller Installed Furnishings to the Property in good
condition, which delay was caused solely by Buyer and which actually results in
a delay in meeting any construction deadline (the “Buyer Caused Delay”), shall
extend the construction deadlines set forth in Section 3.5 one day for each day
of the Buyer Caused Delay.


Wall coverings – Buyer Furnish; Buyer Install
Flooring
•
Carpet - Buyer Furnish; Seller Install

•
Carpet pad – Buyer Furnish; Seller Install

•
Area rug – Buyer Furnish; Buyer Install (Unless inset rug, in which case, Seller
Install)

•
Tile flooring (other than standard kitchen and bath areas in Units) – Buyer
Furnish, Buyer Install

Drapes – Buyer Furnish; Buyer Install (All Below)
•
Drapery -

•
Sheer

•
Shower curtain

Seating – Buyer Furnish; Buyer Install (All Below)
•
Sofa

•
Pillow

•
Chair

•
Ottoman

•
Bench

Bedding – Buyer Furnish; Buyer Install (All Below)
•
Duvet cover

•
Duvet insert

•
Bedskirt

•
Pillow

•
Mattress & boxspring

•
Bed frame

•
Sheets

Casegoods – Buyer Furnish; Buyer Install (All Below)
•
Headboard


 
 
 




--------------------------------------------------------------------------------



•
Nightstand

•
Desk

•
Television console

•
Table

Lighting
•
Lamp (Portable, non-Architectural Only) – Buyer Furnish; Buyer Install

•
Sconce – Buyer Furnish; Seller Install

•
Pendant – Buyer Furnish; Seller Install

•
Ceiling fixture / fans – Buyer Furnish; Seller Install

Operating supplies
•
Uniforms –Buyer Furnish; Buyer Install

•
Inventory (food, office, cleaning, rooms, etc.) Buyer Furnish; Buyer Install

•
Tools – Buyer Furnish; Buyer Install

Equipment
•
Weight room equipment –Buyer Furnish, Buyer Install

•
Umbrella (Portable, Non-Structural Shade Only) – Buyer Furnish; Buyer Install.

•
Umbrella base (Portable, Non-In Ground Only) – Buyer Furnish; Buyer Install.

•
Kitchen equipment (Smallwares Only; i.e. not in-room large appliances) – Buyer
Furnish; Buyer Install.

•
Vacuum Cleaners – Buyer Furnish; Buyer Install.

•
Business center / office Furniture, Fixtures and Equipment – Buyer Furnish;
Buyer Install.

Other
•
Artwork - Buyer Furnish; Buyer Install.

•
Decorative, Small Scale Mirrors – Buyer Furnish; Buyer Install.

•
Pool deck furniture / ADA equipment including sling chairs – Buyer Furnish;
Buyer Install.

•
Interior and Portable Landscaping planters – Buyer Furnish; Buyer Install.

•
Recreation games – Buyer Furnish; Buyer Install.

•
Technology equipment (computers, network, etc.) - Buyer Furnish; Buyer Install.

•
Reception counters / desks (Portable, Non-Millwork Only) – Buyer Furnish; Buyer
Install.

•
Bookcases (Portable, Non-Millwork Only) –Buyer Furnish; Buyer Install.

•
File cabinets (Portable, Non-Millwork Only) – Buyer Furnish; Buyer Install.

•
Security cameras – Buyer Furnish; Buyer Install.

•
Radios - Buyer Furnish; Buyer Install.

•
Bell carts - Buyer Furnish; Buyer Install.




2





--------------------------------------------------------------------------------



EXHIBIT E


Final Plans


Final Plans to be attached by an amendment to this Agreement executed by the
parties.





3





--------------------------------------------------------------------------------



EXHIBIT F


CONSTRUCTION MILESTONES


1.    Clearing and grubbing of the site;
2.    Start of dirt work placement;
3.    Completion of dirt work placement;
4.    Start of building pads and pad certifications;
5.    Completion of building pads and pad certifications;
6.    Start of foundation and slab work, as well as parking lots and drive
lanes;
7.    50% completion of foundation and slab work, as well as parking lots and
drive lanes;
8.    Substantial completion of foundation and slab work, as well as parking
lots and drive lanes;
9.    Start of framing of all structures including exterior walls and roofs;
10.    50% completion of framing of all structures including exterior walls and
roofs
11.    Substantial completion of framing of all structures including exterior
walls and roofs
12.    Start electrical, HVAC, plumbing;
13.    50% completion of electrical, HVAC, plumbing;
14.    Substantial completion of electrical, HVAC, plumbing;
15.    Attend a pre-roofing exterior waterproofing envelope meeting, with the
beginning of roofing and exterior envelope moisture systems with mockups of
waterproofing systems, and sign off with Seller’s waterproofing consultant
16.    Attend meetings prior to the beginning of installation of finishes such
as floor tile, wall coverings, cabinets, finish doors frames, and hardware;
17.    Mock up of completed room types with finishes such as drywall taping
floating and painting;
18.    Punch list of final product rooms , exterior envelope;
19.    Beginning of landscaping and irrigation systems;
20.    Completion of landscaping and irrigation;
21.    Beginning of graphics and monumentation;

 
 
 




--------------------------------------------------------------------------------



22.    Completion of graphics and monumentation.

2





--------------------------------------------------------------------------------



EXHIBIT G


Due Diligence Materials


Seller shall deliver to Buyer the documents and materials identified below as
soon as practicable, but in no event later than five (5) Business Days after the
Effective Date:
[Picture Attached]





3





--------------------------------------------------------------------------------



EXHIBIT H


CONDOMINIUM DOCUMENTS


A.    Condominium Documents. The Condominium Documents shall include, without
limitation, the following:


1.Reasonable access and utility easements over the common elements for the
benefit of Seller as “Declarant” and Buyer as “Successor Declarant” customarily
reserved to developers to facilitate development, construction and operations of
condominium and timeshare projects.


2.Disclaimers and releases relating to any liability of Seller and/or of Buyer
as “Successor Declarant” for warranties, construction defects, volcanic
emissions, and other conditions related to the Property as reasonably required
by Seller. As between Declarant and Successor Declarant, a provision in the Deed
acknowledging that in the event of any conflict between the disclaimers and
releases set forth in the Declaration and those contained in the Agreement, the
terms and provisions of the Agreement shall control and survive Closing and
delivery of the Deed(s).


3.All rights, powers and privileges for Seller as “Declarant” (and Buyer as
“Successor Declarant” solely concerning the rights transferred in each Partial
Assignment of Declarant’s Rights) as are typically set forth in condominium
documents for similar resort and timeshare properties in the State of Hawaii,
including, but not limited to, all Declarant Development and Special Declarant
Rights whether by statute or otherwise including the option to convert space,
unilateral amendment rights for the Declarant as permitted by law and the right
to create the Timeshare Plan and market, sell, manage, operate, lease and offer
timeshare interests within the Project. The Condominium Documents shall also
provide that no amendment to the Condominium Documents shall alter, change or
modify any of the rights, powers and privileges of Seller as “Declarant” without
the written approval of Seller.


4.Seller’s exclusive right as “Declarant” to appoint and remove members of the
board of directors of the Condominium Association.


5.Provisions granting the Condominium Association the power and authority to
contract for the management and maintenance of the Condominium and to authorize
a managing agent (who may be an affiliate of the “Declarant” or “Successor
Declarant”) to assist the Condominium Association in carrying out its powers and
duties including, without limitation, performing such functions as reviewing and
evaluating the submission of proposals, collection of assessments, preparation
of records, enforcement of rules and regulations and maintenance, repair and
replacement of common elements with such funds as shall be made available by the
Condominium Association for such purposes.


B.    Partial Assignment of Declarant’s Rights. Each Partial Assignment of
Declarant’s Rights shall assign to Buyer certain declarant rights under the
Condominium Documents applicable solely

 
 
 




--------------------------------------------------------------------------------



to the Units acquired by Buyer at each Closing related to the sales and
marketing of timeshare interests within such Units; the operation, repair and
maintenance of the Building containing such Units, including without limitation
options to convert space; easements for interior and exterior Building
maintenance, communication and Wi-Fi systems, marketing activities and sales and
leasing activities within the Building containing such Units; and ownership of
the PBX switch which may be located within the Building containing such Units.
Each Partial Assignment of Declarant’s Rights shall also provide that Buyer may
not exercise any declarant rights with respect to any portion of the common
elements or limited common elements of the Project (1) located outside of the
Building containing the Units acquired by Buyer at a Closing or (2) located
within the Building containing the Units acquired by Buyer at a Closing and
which do not exclusively serve such Building as the parties shall determine and
describe in the Partial Assignment of Declarant’s Rights. All other declarant
rights under the Condominium Documents shall be retained by Seller and assigned
to Buyer at the final Closing pursuant to the Final Assignment of Declarant’s
Rights.


C.    Condominium Association. Seller may require in the Partial Assignment of
Declarant’s Rights recorded at the Initial Closing that for the duration of the
Agreement certain specified actions of the Condominium Association or board of
directors of the Condominium Association which materially and adversely affect
the rights, powers and privileges of Seller as “Declarant” shall be approved by
Seller in writing before they become effective.

2



